Exhibit 10.1

 

 

 

LOAN AGREEMENT

DATED AS OF DECEMBER 22, 2014

BETWEEN

GREAT LAKES AVIATION, LTD.

as Borrower,

and

CALLIDUS CAPITAL CORPORATION,

as Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   DEFINITIONS:      1   

2.

   LOANS.      13   

3.

   FACILITY A LOAN AVAILABILITY:      13   

4.

   ADVANCES OF FACILITY A LOAN:      14   

5.

   FACILITY B LOAN AVAILABILITY:      15   

6.

   ADVANCES OF FACILITY B LOAN:      16   

7.

   ADVANCE OF FACILITY C LOAN:      16   

8.

   RESERVED.      16   

9.

   RESERVED.      16   

10.

   TERM:      16   

11.

   INTEREST RATE:      16   

12.

   PRINCIPAL PAYMENTS:      17   

13.

   MANDATORY PAYMENTS.      17   

14.

   PREPAYMENT:      18   

15.

   FACILITY FEE:      19   

16.

   MAINTENANCE AND MONITORING FEE AND UNUSED LINE FEE:      19   

17.

   SECURITY:      19   

18.

   CONDITIONS TO BORROWING:      21   

19.

   CASH MANAGEMENT SYSTEMS:      23   

20.

   REPRESENTATIONS:      24   

21.

   LENDER REPRESENTATIONS:      28   

22.

   COVENANTS:      28   

23.

   BORROWING BASE REPORTS; REPORTS:      34   

24.

   FIELD EXAMINATIONS/APPRAISALS:      36   

25.

   EXPENSES:      36   

26.

   EVENTS OF DEFAULT:      37   

27.

   TAXES:      40   

28.

   INTERNAL REVENUE SERVICE FORMS:      42   

29.

   RESERVED.      42   

30.

   ONE LOAN; MARSHALING; SURVIVAL      42   

31.

   USURY CEILING:      42   

32.

   CONSENT TO JURISDICTION:      43   

33.

   LAW OF NEW YORK:      43   



--------------------------------------------------------------------------------

34.

   GENERAL:      43   

35.

   ORAL AGREEMENTS.      47   

36.

   RELEASE.      48   

37.

   WAIVER OF JURY TRIAL.      48   

 

ii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 18(a)(i):

   Secured Indebtedness Paid at Closing

Schedule 19(d):

   Cash Management Accounts

Schedule 20(a):

   Significant Shareholders

Schedule 20(b):

   Related Party Transactions

Schedule 20(e):

   Intellectual Property

Schedule 20(g):

   Defaults and Judgments

Schedule 20(j):

   Permits

Schedule 20(k):

   Permitted Debt and Permitted Liens

Schedule 20(p):

   ERISA Matters

Schedule 20(q):

   Collective Bargaining Agreements

Schedule 20(t):

   Environmental Disclosures

Schedule 20(v):

   Material Contracts

Schedule 20(w):

   EAS Program Contracts

Schedule 20(x):

   Eligible Fleet Equipment

Schedule 22(b)(x):

   Collateral Locations

 

iii



--------------------------------------------------------------------------------

LOAN AGREEMENT

This Loan Agreement (this “Agreement”) dated December 22, 2014, effective upon
the “Effective Date” as defined below, is made between Great Lakes Aviation,
LTD. (“Borrower”) and Callidus Capital Corporation (“Lender”). Borrower and
Lender are referred to collectively as “Parties”, and individually as a “Party”.
All dollar amounts are denominated in US Dollars. Borrower desires to obtain up
to an amount of Thirty-Four Million Dollars ($34,000,000) in loans and Lender
has approved providing such financing to (i) satisfy all obligations owed to GB
Credit Partners, LLC and Crystal Capital LLC; (ii) satisfy all obligations of
other secured lenders or lienholders who may prime Lender and other obligations
described herein except as otherwise agreed by Lender; (iii) fund aircraft
refurbishment and other capital expenditures solely for the use of Borrower; and
(iv) provide working capital solely for the use of Borrower, each on the terms
and conditions set forth in this Agreement.

Accordingly, for valuable consideration, the parties hereto agree as follows:

 

1. DEFINITIONS:

In addition to terms defined elsewhere in this Agreement, the following terms
shall have the following meanings:

 

  (a) “Account” has the meaning attributed thereto in the UCC, and “Account
Debtor” means the party who is obligated under any Account.

 

  (b) “Act” means subtitle VII of Title 49 of the United States Code.

 

  (c) “Additional Closing Documents” has the meaning attributed thereto in
Paragraph 17(b) of this Agreement.

 

  (d) “Affiliate” means any Person which, directly or indirectly controls or is
controlled by or is under common control with Borrower. For purposes of this
definition, “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), with respect to any Person,
means possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person through the ownership of
voting securities in excess of 10% of the outstanding voting securities of such
Person.

 

  (e) “Applicable Laws” means, with respect to any Person, property, transaction
or event, all present or future statutes, regulations, rules, orders, codes,
treaties, conventions, judgments, awards, determinations and decrees of any
governmental, administrative, regulatory, fiscal or monetary body or court of
competent jurisdiction, in each case, having the force of law in any applicable
jurisdiction.

 

  (f) “Applicable Taxes” has the meaning attributed thereto in Paragraph 27(a)
of this Agreement.



--------------------------------------------------------------------------------

  (g) “August 2014 Appraisal” means the Audit, Inspection & Valuation of
Aircraft, Spares, Inventory and Inventory Control Procedures of Great Lakes
Aviation, Ltd., prepared for Crystal Financial LLC by Sage-Popovich, Inc. as of
August 2014.

 

  (h) “Blocked Account” means Account No. [*] maintained at Wells Fargo.

 

  (i) “Business Day” means any day other than a Saturday or a Sunday or any
other day on which banks are closed for business in Toronto, Ontario, Canada or
New York, New York.

 

  (j) “Cape Town Treaty” has the meaning attributed thereto in 49 U.S.C.
Section 44113(3).

 

  (k) “Capital Expenditures” has the meaning attributed thereto in Paragraph
23(b)(xx).

 

  (l) “Cash Management Account” has the meaning attributed thereto in Paragraph
19(a).

 

  (m) “Casualty Event” means, with respect to any property of any Person, any
loss of title with respect to such property or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
governmental authority) of, such property for which, as to all of the foregoing,
such Person receives insurance proceeds or proceeds of a condemnation award or
other compensation.

 

  (n) “Collateral” means collectively, all property and assets covered by the
Security Agreements.

 

  (o) “Collateral Access Agreement” means an agreement in form and substance
satisfactory to the Lender pursuant to which all warehouseman, processor or
other bailee of inventory or other property owned by Borrower acknowledges the
Liens under the Security Agreements and subordinates or waives any Liens (other
than Permitted Liens) held by such Person on such property.

 

  (p) “Closing Date” means December 22, 2014.

 

  (q) “Credit Document” means any of this Agreement, the Security Agreements and
all other documents to be executed and delivered to the Lender by Borrower or
any other Person in connection with the Obligations, as the case may be, as the
same have been or may at any time and from time to time hereafter be amended,
restated, supplemented, otherwise modified or replaced and all such documents,
collectively, the “Credit Documents”.

 

  (r) “Credit Facility Amount” means Thirty-Four Million Dollars ($34,000,000).

 

2



--------------------------------------------------------------------------------

  (s) “Default” means an event, which with the giving of notice or passage of
time, or both, would constitute an Event of Default.

 

  (t) “Disbursement Account” means Account No. [*] at Wells Fargo.

 

  (u) “EAS Program” means the Essential Air Services Program operated by the
United States Department of Transportation. “EAS Program Contract” means a
contract arising under the EAS Program.

 

  (v) “EBITDA” means the total (without duplication) of Net Income of Borrower
for the applicable period, plus, to the extent deducted in the determination of
Net Income (a) the aggregate amount of Borrower’s depreciation and amortization
expense, (b) the aggregate amount of Borrower’s interest expense, (c) the
aggregate amount of Borrower’s income tax expense for such period; all as
determined in accordance with GAAP. For purposes of determining EBITDA, “Net
Income” will be determined exclusive of any amounts attributable to: (i) any
upward or downward inventory adjustments except to the extent an inventory
adjustment is required by Borrower’s independent certified public accountants
under GAAP as part of preparing Borrower’s annual audited financial statements
and for which Lender is given notice of the amount thereof; (ii) any gain or
loss arising from the sale of capital assets; (iii) any gain or loss arising
from the write-up or write-down of any assets; (iv) any extraordinary gains or
losses; (v) any gains or losses recognized by Borrower as earnings or losses
which relate to adjustments made by Borrower as a result of any extraordinary
accounting adjustment; and (vi) any other non-operating, non-recurring gains or
losses from time to time occurring, determined in accordance with GAAP.

 

  (w) “Effective Date” has the meaning given in Paragraph 18(a) herein.

 

  (x) “Eligible Accounts Receivable” means Accounts owed solely to Borrower from
arm’s length third parties that are unrelated to and unaffiliated with Borrower
(including any shareholder, member, officer, director, employee and agent
thereof) and that:

 

  (i) are evidenced by Borrower’s standard invoice therefor, or in the case of
receivables related to the EAS Program by electronic report, and arise from
actual and bona fide completed provision of services by Borrower, in each case
in the ordinary course of its business;

 

  (ii) in respect of any individual invoice, are less than ninety (90) days old
(the “Account Aging”) from the date of the original invoice or other writing
evidencing such Account;

 

  (iii) are not subject to any disputes, contras, set-offs, hold-backs or right
of return or deferred revenue, except as reflected in the Facility A Weekly
Borrowing Base Report and otherwise expressly determined by Lender to be
eligible hereunder;

 

3



--------------------------------------------------------------------------------

  (iv) Reserved;

 

  (v) are and continue to be acceptable to Lender, in its sole discretion, for
margining purposes;

 

  (vi) are not owed by an Account Debtor who has failed to pay fifty percent
(50%) or more of the aggregate amount of its accounts receivable owing to
Borrower within ninety (90) days (the “Account Cross-Aging”) after the date of
the respective invoices or other writings evidencing such Accounts;

 

  (vii) are not owed by an Account Debtor that has filed or has filed against it
a petition for bankruptcy, restructuring, insolvency, assignment for benefit of
creditors, receivership or any other type of relief under insolvency laws;

 

  (viii) are not subject to any Lien in favor of any Person other than Permitted
Liens; and

 

  (ix) are subject to a first priority Lien in favor of Lender subject only to
Statutory Liens disclosed to Lender.

 

  (y) “Eligible Fleet Equipment” means Equipment that is aircraft, spare engines
and propellers owned solely by Borrower which is used in the ordinary course of
Borrower’s operations, and that:

 

  (i) is listed in the most recent equipment appraisal commissioned by Borrower
and is not then in the possession of a third party for repair, maintenance or
refurbishment;

 

  (ii) is and continues to be acceptable to Lender, in its sole discretion, for
margining purposes and which has been approved in writing by Lender;

 

  (iii) is insured under an all-risks insurance policy acceptable to Lender in
its sole discretion and with respect to which Lender has received a certificate
of such insurance showing Lender as lender loss payee;

 

  (iv) is not subject to any Lien in favor of any Person other than Permitted
Liens; and

 

  (v) is subject to a first priority Lien in favor of Lender subject only to
Statutory Liens disclosed to Lender.

 

4



--------------------------------------------------------------------------------

  (z) “Eligible Investment Grade Accounts Receivable” means an Account (a) which
satisfies all of the requirements for an Eligible Accounts Receivable except
that, from the definition of Eligible Accounts Receivable, the Account Aging and
the Account Cross-Aging will be 120 days; and (b) for which each of the
applicable Account Debtors is either (i) a Governmental Entity; or (ii) has a
short term credit rating assigned by Standard & Poor’s of BBB (or the equivalent
rating from any other nationally recognized statistical rating organization) or
higher.

 

  (aa) “Eligible Parts Inventory” means Inventory owned by Borrower that is
rotable and consumable parts used by Borrower to operate its airline business
and maintain its aircraft fleet which:

 

  (i) is (A) immediately useable in the operation or maintenance of aircraft
owned solely by Borrower which are subject to Lender’s first priority lien; and
(B) is not in a state of disrepair or offsite for maintenance or refurbishment;

 

  (ii) is and continues to be acceptable to Lender, in its sole discretion, for
margining purposes and which has been approved in writing by Lender;

 

  (iii) is insured under an all-risks insurance policy acceptable to Lender in
its sole discretion and in which Lender is named as the lender loss payee, and a
certified copy of which is provided to Lender by Borrower;

 

  (iv) is not subject to any Lien in favor of any Person other than Permitted
Liens;

 

  (v) is subject to a first priority Lien in favor of Lender; and

 

  (vi) is not purchased or sold on consignment.

 

  (bb) “Eligible Unbilled Accounts” means, at any time, the aggregate of those
amounts owing to Borrower for which each of the following statements is true,
and which Lender has not otherwise determined to be ineligible in Lender’s
judgment exercised in good faith:

 

  (i) Actual services under an EAS Program Contract have been performed which
will give rise to accounts in the amount of such Eligible Unbilled Account owing
by Department of Transportation owing for such services and there is evidence of
the performance of such services reasonably acceptable to Lender.

 

  (ii) Except for the fact that they have not been invoiced, such amount owing
to Borrower would constitute an Eligible Account Receivable.

 

  (cc) Such amount has not been included in the borrowing base as an Eligible
Unbilled Account for greater than thirty-one (31) days.

 

5



--------------------------------------------------------------------------------

  (dd) “Environmental Claim” means any third party (including Governmental
Authorities and employees) action, lawsuit, claim or proceeding (including
claims or proceedings at common law or under the Occupational Safety and Health
Act or similar laws relating to safety of employees) which seeks to impose
liability in excess of $250,000 for (i) noise; (ii) pollution or contamination
of the air, surface water, ground water or land or the clean-up of such
pollution or contamination; (iii) solid, gaseous or liquid waste generation,
handling, treatment, storage, disposal or transportation; (iv) exposure to
Hazardous Substances; (v) the safety or health of employees; (vi) the
manufacture, processing distribution in commerce or use of Hazardous Substances.
An “Environmental Claim” includes a common law action, as well as a proceeding
to issue, modify or terminate an Environmental Permit, or to adopt or amend a
regulation to the extent that such a proceeding attempts to redress violations
of an applicable permit, license, or regulation as alleged by any Governmental
Entity.

 

  (ee) “Environmental Liabilities” means all liabilities in excess of $250,000
arising from any Environmental Claim, Environmental Permit, Environmental Matter
or legal requirement, under any theory of recovery, at law or in equity, and
whether based on negligence, strict liability or otherwise, including remedial,
removal, response, abatement, restoration (including natural resources),
investigative, monitoring, personal injury and damage to property or natural
resources or injuries to persons, and any other related costs, expenses, losses,
damages, penalties, fines, liabilities and obligations, and all costs and
expenses necessary to cause the issuance, reissuance or renewal of any
Environmental Permit, including reasonable attorneys’ fees and court costs.

 

  (ff) “Environmental Matters” means matters relating to pollution or protection
of the environment, including emissions, discharges, releases or threatened
releases of Hazardous Substances into the environment, or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances.

 

  (gg) “Environmental Permit” means any permit, license, approval or other
authorization under any applicable legal requirement relating to pollution or
protection of health or the environment, including laws, regulations or other
requirements relating to emissions, discharges, releases or threatened releases
of pollutants, contaminants or Hazardous Substances.

 

  (hh) “Equipment” has the meaning attributed thereto in the UCC.

 

  (ii) “ERISA” means the United States Employee Retirement Income Security Act
of 1974, as amended.

 

  (jj) “ERISA Affiliate” means a member of Borrower’s “controlled group” as such
term is defined in Section 4001(a)(14) of ERISA.

 

6



--------------------------------------------------------------------------------

  (kk) “ERISA Event” means (a) a “reportable event” described in Section 4043 of
ERISA (other than a reportable event for which notice requirements are waived or
would not reasonably be expected to have a Material Adverse Effect), (b) the
filing of a notice of intent to terminate any “defined benefit plan” (within the
meaning of Section 3(35) of ERISA and that is subject to Title IV of ERISA)
sponsored by Borrower pursuant to Section 4041(c) of ERISA, and (c) the
institution of proceedings to terminate such defined benefit plan by the United
States Pension Benefit Guaranty Corporation pursuant to Section 4042 of ERISA.

 

  (ll) “ET” means eastern daylight savings or standard time, as the case may be.

 

  (mm) “Event of Default” has the meaning attributed thereto in 27 of this
Agreement.

 

  (nn) “FAA” means Federal Aviation Administration.

 

  (oo) “Facility A Loan” has the meaning attributed thereto in Paragraph 2(a) of
this Agreement.

 

  (pp) “Facility A Loan Availability” has the meaning attributed thereto in
Paragraph 3 of this Agreement.

 

  (qq) “Facility A Weekly Borrowing Base Report” has the meaning attributed
thereto in Paragraph 3 of this Agreement.

 

  (rr) “Facility B Loan” has the meaning attributed thereto in Paragraph 2(b) of
this Agreement.

 

  (ss) “Facility B Loan Availability” has the meaning attributed thereto in
Paragraph 5 of this Agreement.

 

  (tt) “Facility B Weekly Borrowing Base Report” has the meaning attributed
thereto in Paragraph 5 of this Agreement.

 

  (uu) “Facility C Loan” has the meaning attributed thereto in Paragraph 2(c) of
this Agreement.

 

  (vv) “FARs” means the Federal Aviation Regulations embodied in Title 14 of the
U.S. Code of Federal Regulations, as amended from time to time, or any successor
regulations.

 

  (ww) “FATCA” means Sections 1471 through 1474 of the Code, any regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

7



--------------------------------------------------------------------------------

  (xx) “Fixed Charge Coverage Ratio” means, with respect to any Test Period, the
ratio of (a) the difference of (i) EBITDA for such Test Period less
(ii) unfinanced Capital Expenditures for such Test Period, to (b) Fixed Charges
for such Test Period, as determined for the Borrower in accordance with GAAP.

 

  (yy) “Fixed Charges” means, for the applicable Test Period, the total (without
duplication) of (all as determined in accordance with GAAP): (a) the principal
amounts of Borrower’s long-term Indebtedness which are scheduled or mandated to
be paid during the applicable period (excluding any Indebtedness paid to Prior
Lenders); plus (b) Borrower’s aggregate cash payments of interest for the
applicable period, including interest paid on the Obligations, all capital lease
obligations and any other Indebtedness for the applicable period; plus (c) the
principal portion of capital lease obligations paid or which were scheduled to
be paid by Borrower during the applicable period; plus (d) the aggregate amount
of Borrower’s cash payments of income and franchise taxes for the applicable
period.

 

  (zz) “Forced Liquidation Value” has the meaning set forth in the most recent
appraisal that is acceptable to Lender in its sole discretion which appraisal
will use industry standard valuation methodology and assumptions.

 

  (aaa) “GAAP” means generally accepted accounting principles in the United
States in effect from time to time and for the period as to which such
accounting principles are to apply without giving effect to any change to lease
accounting rules from those in effect pursuant to FASB ASC 840 and other related
lease accounting guidance as in effect on the Closing Date; provided, however,
that in the event Borrower modifies its accounting principles and procedures as
applied as of the date hereof, Borrower shall provide such statements of
reconciliation as shall be in form and substance acceptable to Lender.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
indebtedness will be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

 

  (bbb) “Governmental Entity” means any (i) multinational, federal, state,
municipal, local or other government, governmental or public department, central
bank, court, commission, board, bureau, agency or instrumentality, domestic or
foreign; (ii) any subdivision or authority of any of the foregoing; or (iii) any
quasi-governmental or private body exercising any regulatory, expropriation or
taxing authority under or for the account of any of the above.

 

  (ccc) “Hazardous Substances” means petroleum products and any pollutants,
hazardous or toxic waste or substance defined or regulated from time to time by
any law, rule, regulation or order.

 

  (ddd)

“Indebtedness” means all of Borrower’s indebtedness, obligations, and
liabilities to any Person, including: (a) the Obligations, (b) all indebtedness,
obligations, and liabilities of Borrower secured by a Lien on property owned by
Borrower, even though Borrower has not assumed or become liable for the payment
therefor, (c)

 

8



--------------------------------------------------------------------------------

  all indebtedness, obligations, or liabilities created or arising under any
guaranty or any lease of real or personal property, or conditional sales
contract or other title retention agreement with respect to property used or
acquired by Borrower, even though the rights and remedies of the lessor, seller
or lender thereunder are limited to repossession of such property, and (d) all
other debts, claims and indebtedness, contingent, fixed or otherwise,
heretofore, now and from time to time hereafter owing, due or payable, however
evidenced, created, incurred, acquired or owing and however arising, whether
under written or oral agreement, operation of law, or otherwise.

 

  (eee) “Indemnified Person” has the meaning attributed thereto in Paragraph 25
of this Agreement.

 

  (fff) “International Interest” as the meaning attributed thereto in the Cape
Town Treaty.

 

  (ggg) “Inventory” has the meaning attributed thereto in the UCC.

 

  (hhh) “Lien” means any mortgage, lien, pledge, assignment, charge, security
interest, title retention agreement or arrangement, prior claim, hypothec, levy,
execution, seizure, attachment, garnishment, right of distress, restrictive
covenant or other encumbrance of any nature or any other arrangements or
condition that in substance secures payment or performance of an obligation, or
other claim in respect of property of any nature or kind whatsoever howsoever
arising (whether consensual, statutory or arising by operation of law or
otherwise) and includes arrangements known as sale and lease-back, sale and
buy-back and sale with option to buy-back or other agreement to sell or give a
security interest in and any filing of or agreement to give any financing
statement under UCC (or equivalent statutes) of any jurisdiction.

 

  (iii) “Loan” means each advance made under Facility A Loan, Facility B Loan,
and Facility C Loan, including all over formula and over advances made
thereunder, and “Loans” means collectively all of the foregoing.

 

  (jjj) “Material Adverse Effect” means any change, condition or event which,
when considered individually or together with other changes, conditions and
events, could reasonably be expected to have a material adverse effect (i) on
the business, revenues, operations, assets, liabilities (contingent or
otherwise), financial condition or prospects of Borrower; (ii) on the rights and
remedies of the Lender under the Credit Documents; (iii) on the ability of
Borrower to perform its obligations under the Credit Documents; or (iv) on the
Liens created by the Security Agreements.

 

  (kkk) “Material Contract” has the meaning set forth in Paragraph 20(v) of this
Agreement.

 

9



--------------------------------------------------------------------------------

  (lll) “Maximum Rate” has the meaning attributed thereto in Paragraph 31 of
this Agreement.

 

  (mmm) “Maximum Facility A Amount” means Three Million Dollars ($3,000,000).

 

  (nnn) “Maximum Facility B Amount” means Six Million Dollars ($6,000,000).

 

  (ooo) “Multiemployer Plan” has the meaning attributed thereto in Paragraph
26(u) of this Agreement.

 

  (ppp) “Net Book Value” means the invoice cost minus depreciation and
amortization.

 

  (qqq) “Net Orderly Liquidation Value” has the meaning set forth in the most
recent appraisal that is acceptable to Lender in its sole discretion, which
appraisal will use industry standard valuation methodology and assumptions.

 

  (rrr) “Notes” means collectively the Facility A Note, the Facility B Note, and
the Facility C Note, and “Note” means each of them individually.

 

  (sss) “Obligations” means all loans, advances, indebtedness, obligations and
liabilities of Borrower to Lender under this Agreement, the Notes, and the other
Credit Documents, together with all other indebtedness, obligations and
liabilities whatsoever of Borrower to Lender, whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, joint or
several, due or to become due, now existing or hereafter arising.

 

  (ttt) “Other Taxes” has the meaning attributed thereto in Paragraph 27(c) of
this Agreement.

 

  (uuu) “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.

 

  (vvv) “Pension Plan” means any plan established and maintained by Borrower, or
contributed to by Borrower, which is qualified under Section 401(a) of the
Internal Revenue Code and subject to the minimum funding standards of
Section 412 of the internal Revenue Code.

 

  (www) “Permits” means all licenses and permits required by any Governmental
Entity for the operations of the Borrower.

 

  (xxx) “Permitted Debt” has the meaning attributed thereto in Paragraph
22(b)(xviii) of this Agreement.

 

  (yyy) “Permitted Liens” means, without Lender having or being deemed to have
acknowledged, acquiesced or agreed to the quantum secured by such Liens or to
the priority, enforceability, or validity of such Liens:

 

10



--------------------------------------------------------------------------------

  (i) any “purchase money security interests” (as defined in the UCC) or
vendor’s hypothecs or other Liens, in each case on Equipment used by Borrower in
the operation of its business and which is not for resale, lease or rental to
its customers, and which is assumed, created or reserved to secure the unpaid
purchase price of such equipment provided that any such Lien is limited to the
Equipment so acquired and the maximum amount so secured does not exceed $250,000
in aggregate at any time;

 

  (ii) Liens listed in Schedule 20(k) attached hereto;

 

  (iii) any Statutory Liens; and,

 

  (iv) any other Lien or Lien permitted under the terms of the Credit Documents
or otherwise consented to, in writing, by the Lender.

 

  (zzz) “Person” includes a natural Person, a partnership, a joint venture, a
trust, a fund, an unincorporated organization, a company, a corporation, an
association, a government or any department or agency thereof, and any other
incorporated or unincorporated entity.

 

  (aaaa) “Prior Lenders” means those lenders that have been paid on the Closing
Date from proceeds of the Loans.

 

  (bbbb) “Priority Claims” means the aggregate of any amounts accrued or payable
by Borrower, which under any law may be secured by liens that rank prior to or
pari passu with any of the liens and security interests granted under the
Security Agreements or otherwise in priority to or pari passu with any claim by
Lender for payment or repayment of any amounts owing under this Agreement.

 

  (cccc) “Prospective Assignment” has the meaning attributed thereto in the
Capetown Treaty.

 

  (dddd) “Prospective International Interest” has the meaning attributed thereto
in the Capetown Treaty.

 

  (eeee) “related Person” has the meaning attributed thereto in Paragraph 19(c)
of this Agreement.

 

  (ffff) “Repayment Date” has the meaning attributed thereto in Paragraph 10(a)
of this Agreement.

 

  (gggg) “Report Day” means the date of the week agreed to by Borrower and
Lender, or if such day is not a Business Day, the next Business Day thereafter.

 

11



--------------------------------------------------------------------------------

  (hhhh) “Security Agreements” means, collectively, the security agreements
referred to in Paragraph 17, and any other agreements under which any security
is granted to the Lender, as security for the Obligations of Borrower under this
Agreement and the other Credit Documents, as the same have been or may at any
time and from time to time hereafter be amended, restated, supplemented,
otherwise modified or replaced.

 

  (iiii) “Statutory Liens” means any Liens arising by operation of Applicable
Laws, including, without limitation, for carriers, warehousemen, repairers’,
taxes, assessments, statutory obligations and government charges and levies for
amounts not yet due and payable or which may be past due but which are being
contested in good faith by appropriate proceedings (and as to which there are no
other enforcement proceedings or they shall have been effectively stayed).

 

  (jjjj) “Tax” and “Taxes” means all present and future taxes, surtaxes, duties,
levies, imposts, rates, fees, assessments, withholdings and other charges of any
nature (including income, corporate, capital (including large corporations), net
worth, sales, consumption, use, transfer, goods and services, value-added,
stamp, registration, franchise, withholding, payroll, employment, health,
education, employment insurance, pension, excise, business, school, property,
occupation, customs, anti-dumping and countervail taxes, surtaxes, duties,
levies, imposts, rates, fees, assessments, re-assessments, withholdings and
other charges) imposed by any governmental authority, together with any fines,
interest, penalties or other additions on, to, in lieu of, for non-collection of
or in respect of those taxes, surtaxes, duties, levies, imposts, rates, fees,
assessments, withholdings and other charges.

 

  (kkkk) “Term of this Agreement” means the period from and including the
Effective Date to and including the date on which all amounts owing by Borrower
to the Lender hereunder have been paid in full and the Lender has no further
obligations hereunder.

 

  (llll) “Test Period” means each 12 Month Period ending on the last day of each
fiscal quarter of the Borrower. “12 Month Period” means, in respect of a date as
of which the applicable financial covenant is being calculated, the twelve
consecutive fiscal months ending on or immediately preceding the date as of
which the financial covenant is being calculated (i.e., a rolling 12 fiscal
month period).

 

  (mmmm) “UCC” means the Uniform Commercial Code, as in effect from time to
time, of the State of New York or of any other state the laws of which are
required as a result thereof to be applied in connection with the issue of
perfection of security interests.

 

  (nnnn) “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association.

 

12



--------------------------------------------------------------------------------

Words importing the singular include the plural thereof and vice versa and words
importing gender include the masculine, feminine and neuter genders.

 

2. LOANS.

Lender hereby agrees to make available to Borrower on the terms and conditions
set forth herein, and Borrower hereby unconditionally promises to pay to Lender
upon the earlier of the Repayment Date or an Event of Default, all unpaid
principal and accrued interest outstanding under the following Credit
Facilities:

 

  (a) A revolving loan facility in the maximum principal amount of up to Three
Million Dollars ($3,000,000) (the “Facility A Loan”);

 

  (b) A revolving loan facility in the maximum principal amount of up to Six
Million Dollars ($6,000,000) (the “Facility B Loan”);

 

  (c) A single advance term loan facility in the maximum principal amount of up
to Twenty-Five Million Dollars ($25,000,000) (the “Facility C Loan”);

 

3. FACILITY A LOAN AVAILABILITY:

The maximum amount that shall be available under the Facility A Loan at any time
and from time to time will, subject to the maximum amount contemplated in
Paragraph 4(c) of this Agreement, be determined by the Lender once each week (or
more frequently as determined by the Lender) and will be limited during such
week (or other period as aforesaid) in accordance with the following formula
(the “Facility A Loan Availability”):

the aggregate of:

 

  (a) ninety percent (90%) of Eligible Investment Grade Accounts;

PLUS

 

  (b) eighty-five percent (85%) of Eligible Accounts Receivable (other than
those accounts included in clause (a) above);

PLUS

 

  (c) seventy percent (70%) of Eligible Unbilled Accounts;

PLUS

 

  (d) the lesser of eighty-five percent (85%) of the Net Orderly Liquidation
Value, or sixty percent (60%) of the Net Book Value of Eligible Parts Inventory;

 

13



--------------------------------------------------------------------------------

LESS the aggregate of:

 

  (e) the amount of the Facility A Loan then outstanding, together with all
amounts then due and payable by Borrower to Lender relating to Facility A Loan
(including, without limitation, past due interest); and

 

  (f) without duplication of other reserves or deductions from Eligible
Investment Grade Accounts Receivables, Eligible Accounts Receivable, Eligible
Unbilled Accounts, or the Net Orderly Liquidation Value, or the cost or fair
market value book value of Eligible Parts Inventory:

 

  i. a reserve of Three Million, Five Hundred Thousand Dollars ($3,500,000);

 

  ii. all contras, deductibles, holdbacks, setoffs and recoupments that an
Account Debtor asserted or to which Borrower has reason to believe such
assertion will be made;

 

  iii. a Forty-five Thousand Dollar reserve for expected contra payments to be
adjusted up or down in Lender’s discretion after completion of each field audit;

 

  iv. all deposits received for application to future services or obligations to
Account Debtors;

 

  v. reserves, determined by the Lender in its sole discretion, in respect of
actual and/or potential Priority Claims and/or Statutory Liens;

 

  vi. all deductibles under all applicable insurance policies of Borrower; and

 

  vii. other reserves, as determined by Lender in its sole discretion.

On the Report Day, or if such day is not a Business Day, the next Business Day
thereafter, prior to 1:00 p.m. ET, Borrower will provide a certified report (a
“Facility A Weekly Borrowing Base Report”) to the Lender (in such form as the
Lender shall reasonably require) setting forth the information required pursuant
to Paragraph 23(a) and as otherwise required by Lender.

 

4. ADVANCES OF FACILITY A LOAN:

 

  (a) Facility A Loan advances to be made hereunder shall be the lesser of
Borrower’s requested advance in its Facility A Weekly Borrowing Base Report and
the then Facility A Loan Availability and will, less any amounts to be deducted
therefrom as provided for hereunder, be deposited into Borrower’s Disbursement
Account. Lender shall, upon receipt of Facility A Weekly Borrowing Base Report
and any additional information requested, calculate the then existing Facility A
Loan Availability and advise Borrower accordingly.

 

  (b) Provided that no Default or Event of Default has occurred and is
continuing, and that at the time the advance is to be made the conditions
contained in Paragraph 18 of this Agreement have been satisfied, Facility A Loan
advances to be made hereunder shall, provided that the request for such advance
is contained in a Facility A Weekly Borrowing Base Report and that such Facility
A Weekly Borrowing Base Report is received by the Lender prior to 1:00 p.m. ET
on the Report Day, be made no later than the close of business on the next
Business Day.

 

14



--------------------------------------------------------------------------------

  (c) Notwithstanding anything to the contrary contained in this Agreement,
Facility A Loan advances shall be made by the Lender only to the extent of the
then Facility A Loan Availability as calculated by the Lender, in its sole
discretion, and, further, subject to an aggregate maximum amount outstanding
under Facility A Loan of Three Million Dollars ($3,000,000), including past due
interest owing on the amount of the Facility A Loan then outstanding, and
(without duplication of other reserves or deductions) past due fees and
expenses.

 

5. FACILITY B LOAN AVAILABILITY:

The maximum amount that shall be available under the Facility B Loan at any time
and from time to time will, subject to the maximum amount contemplated in
Paragraph 6(c) of this Agreement, be determined by the Lender once each week (or
more frequently as determined by the Lender) and will be limited to the
following formula (the “Facility B Loan Availability”):

 

  (a) The amount of 90% of the Forced Liquidation Value of the Eligible Fleet
Equipment less the principal and past-due interest on the Facility C Loan;

LESS the aggregate of:

 

  (b) the amount of the Facility B Loan then outstanding, together with all
amounts then due and payable by Borrower to Lender relating to Facility B Loan
(including, without limitation, past due interest);

 

  (c) without duplication of other reserves, reserves, determined by the Lender
in its sole discretion, in respect of actual and/or potential Priority Claims
and/or Statutory Liens; and

 

  (d) without duplication of other reserves, any other reserves, determined by
the Lender in its sole discretion.

On the Report Day, or if such day is not a Business Day, the next Business Day
thereafter, prior to 1:00 p.m. ET, Borrower will provide a certified report (a
“Facility B Weekly Borrowing Base Report”) to the Lender (in such form as the
Lender shall reasonably require) providing, as at the end of the preceding week,
the information set forth in Paragraph 23(b). The Lender shall, upon receipt of
such report, calculate the then existing Facility B Loan Availability and advise
Borrower accordingly.

 

15



--------------------------------------------------------------------------------

6. ADVANCES OF FACILITY B LOAN:

 

  (a) Facility B Loan advances to be made hereunder shall be the lesser of
Borrower’s requested advance in its Facility B Weekly Borrowing Base Report and
the then Facility B Loan Availability and will, less any amounts to be deducted
therefrom as provided for hereunder, be deposited into Borrower’s Disbursement
Account.

 

  (b) Provided that no Default or Event of Default has occurred and is
continuing, and that at the time the advance is to be made the conditions
contained in Paragraph 18 of this Agreement have been satisfied, Facility B Loan
advances to be made hereunder shall, provided that the request for such advance
is contained in a Facility B Weekly Borrowing Base Report and that such Facility
B Weekly Borrowing Base Report is received by the Lender prior to 1:00 p.m. ET
on the Report Day, be made no later than the close of business on the next
Business Day.

 

  (c) Notwithstanding anything to the contrary contained in this Agreement,
Facility B Loan advances shall be made by the Lender only to the extent of the
then Facility B Loan Availability as calculated by the Lender, in its sole
discretion, and, further, subject to an aggregate maximum amount outstanding
under Facility B Loan of Six Million Dollars ($6,000,000), including past due
interest owing on the amount of the Facility B Loan then outstanding, and
(without duplication of other reserves or deductions) past due fees and
expenses.

 

7. ADVANCE OF FACILITY C LOAN:

On the Effective Date, Lender shall advance, and Borrower shall borrow the
amount of Twenty-Five Million Dollars ($25,000,000), less any reserves thereon
placed by Lender in its sole discretion.

 

8. RESERVED.

 

9. RESERVED.

 

10. TERM:

The Obligations (including all accrued interest and all other amounts payable
hereunder) shall be repaid in full (and any obligation of the Lender to make
Loans hereunder shall be permanently cancelled) upon the earlier of:

 

  (a) December 22, 2017 (the “Repayment Date”); or

 

  (b) Demand by Lender following the occurrence of an Event of Default that is
continuing and has not been waived by Lender in accordance with this Agreement.

 

11. INTEREST RATE:

 

  (a)

Interest on the principal amount outstanding of each Loan made hereunder and
outstanding from time to time shall be calculated and accrue at the rate of
fourteen percent per annum (14%), which interest shall be calculated on the
basis of a year of 365 days, on the daily closing principal balance owing
hereunder in respect of such Loan, not in advance, and shall be payable in cash
on the last Business Day

 

16



--------------------------------------------------------------------------------

  of each month both before and after default and/or judgment as well after as
before maturity. The first payment of interest hereunder shall be payable on the
last Business Day of the month in which the Closing Date occurs, computed from
the date of the Closing Date.

 

  (b) Interest on overdue interest and unpaid costs and expenses and other fees
and charges contemplated herein which are not paid when due hereunder shall be
calculated at the rate of seventeen percent (17%) per annum, shall be compounded
monthly and shall be payable on demand.

 

  (c) All rates of interest accruing hereunder on all amounts outstanding from
and after the first to occur of receipt of written notice of an Event of Default
or the Repayment Date, shall be the rate of seventeen percent (17%) per annum,
which interest shall be calculated on the basis of a year of 365 days, on the
daily closing principal balance owing hereunder in respect of each Loan, and
shall be payable in cash upon the earlier of (i) demand by Lender; or (ii) on
the last Business Day of each month after an Event of Default or the Repayment
Date.

 

  (d) A certificate of an authorized signing officer of Lender as to each amount
and/or each rate of interest payable hereunder from time to time shall be
conclusive evidence of such amount and of such rate, absent manifest error.

 

12. PRINCIPAL PAYMENTS:

All Obligations shall be due and payable in full upon the earlier of the
Repayment Date or demand following an Event of Default. Unless otherwise
specifically set forth herein, Lender shall apply the amounts received in the
Blocked Account (after payment of interest, fees and other mandatory payments
hereunder) first to Facility A Loan and/or Facility B Loan until such balance is
zero. Thereafter, Lender may retain such funds in the Blocked Account until
requested by Borrower subject to this Agreement prior to an Event of Default.

 

13. MANDATORY PAYMENTS.

 

  (a) Facility A Loan. Borrower shall immediately pay to Lender the amount, if
any, by which the aggregate unpaid principal amount of Facility A Loan from time
to time exceeds the lesser of the Maximum Facility A Amount or the Facility A
Loan Availability, together with all interest accrued and unpaid on the amount
of such excess.

 

  (b) Facility B Loan and Facility C Loan. Borrower shall immediately pay to
Lender the amount, if any, by which the amount owed under Facility B Loan plus
the amount owed under Facility C Loan exceeds ninety percent (90%) of the Forced
Liquidation Value of the Eligible Fleet Equipment, which amount shall be applied
by Lender first to the Facility B Loan until reduced to zero and then to the
Facility C Loan.

 

17



--------------------------------------------------------------------------------

  (c) Facility C Loan. Within one (1) Business Day of the date of receipt of any
net proceeds from the sale of Eligible Fleet Equipment or from a Casualty Event
with respect to Eligible Fleet Equipment, Borrower shall prepay the Facility C
Loan in the amount of 90% of the Forced Liquidation Value of such Eligible Fleet
Equipment with the remaining balance applied by Lender to Facility A Loan or
Facility B Loan in Lender’s discretion; provided however, Borrower may retain
the proceeds of a Casualty Event for one hundred eighty (180) days after
receipt, for repair or to acquire replacement assets. Pending such repair or
reinvestment, such proceeds shall be deposited in a deposit account of Borrower
in which Lender has a perfected first-priority security interest, and such
proceeds shall remain on deposit therein until such repair or reinvestment
occurs in accordance with the terms set forth above or such proceeds are
otherwise applied to the Obligations.

 

14. PREPAYMENT:

 

  (a) Subject to Section 14(b), prepayment of the Loans, or any one of them, in
part or in full (together with all accrued interest and other amounts payable
hereunder) is permitted at any time. Notwithstanding any prepayment of Facility
A Loan or Facility B Loan, Borrower may thereafter (but only until the Repayment
Date) request additional Loans under Facility A Loan or Facility B Loan, as the
case may be, hereunder provided that no Default or Event of Default has occurred
which is then continuing, and that Borrower and Lender shall not have previously
agreed that any obligation of Lender to make Loans hereunder be permanently
cancelled.

 

  (b) Concurrently with any voluntary prepayment of all or any portion of
Facility C Loan in excess of Ten Million Dollars ($10,000,000), upon voluntary
prepayment of any other Loan, or upon acceleration of the Loans under this
Agreement, the Borrowers shall pay to the Lender a prepayment premium equal to
the applicable percentage of the prepayment set forth below dependent upon the
date the prepayment is made:

 

  3% during the period commencing on the Closing Date to the one year
anniversary of the Closing Date;

 

  2% during the period commencing on the day following the one year anniversary
of the Closing Date and continuing to the two year anniversary of the Closing
Date;

 

  1% during the period commencing on the day following the two year anniversary
of the Closing Date and continuing through May 19, 2017 ; and,

 

  0% for any prepayment made on and after May 20, 2017.

The Borrower agrees that amounts payable pursuant to this Section are a
reasonable pre-estimate of loss and not a penalty. Such amounts are payable as
liquidated damages for the loss of bargain and payment of such amounts shall not
in any way reduce, affect or impair any other obligations of the Borrower under
this Agreement. Borrower may voluntarily pay up to Ten Million Dollars
($10,000,000) of Facility C Loan without assessment of the prepayment premium.

 

18



--------------------------------------------------------------------------------

15. FACILITY FEE:

Borrower shall pay a fully earned, non-refundable facility fee in the aggregate
amount of: (i) one percent (1%) of the Credit Facility Amount payable on the
Closing Date; and (ii) one and one quarter percent (1.25%) of the Credit
Facility Amount payable the earlier of an Event of Default, or the Repayment
Date. This facility fee is fully earned and nonrefundable as of the Closing
Date.

 

16. MAINTENANCE AND MONITORING FEE AND UNUSED LINE FEE:

 

  (a) Borrower shall pay a maintenance and monitoring fee in the amount of Three
Thousand Dollars ($3,000.00) for each month. The aforesaid fee shall be paid
monthly on the last Business Day of each month during which such fee is payable,
as provided for herein, and, without duplication, upon repayment of all
Obligations and permanent cancellation of any obligation of the Lender to make
advances hereunder.

 

  (b) Borrower shall pay an unused line fee for each day of the term in an
amount equal to one percent (1%) per annum of any unused portion of the Maximum
Facility A Amount, plus one percent (1%) per annum of any unused portion of the
Maximum Facility B Amount. The unused line fee for each month (except for the
month in which the Repayment Date occurs) is payable in arrears on the last
Business Day of each calendar month following the Effective Date; the final
monthly installment of the unused line fee is payable on the Repayment Date.
Notwithstanding the foregoing, any unpaid unused line fee is immediately due and
payable on the date that the Obligations are indefeasibly repaid in full.

 

17. SECURITY:

 

  (a) Credit Documents. The Loans shall be evidenced or secured by the following
documents made by Borrower which shall be provided contemporaneously with the
execution of this Agreement, shall be in form and substance satisfactory to
Lender and shall be supported by all necessary resolutions and opinions (each in
form and substance satisfactory to Lender and Lender’s counsel):

 

  (i) The Notes made by Borrower to evidence the Loans;

 

  (ii) An Aircraft Security Agreement to be filed with the FAA and other
documents requested by Lender to grant Lender a perfected first priority
security interest and lien in any aircraft, engines, spare engines, propellers,
and spare parts related to the foregoing, with the originally executed of the
foregoing delivered to Lender’s counsel in Oklahoma prior to Closing;

 

19



--------------------------------------------------------------------------------

  (iii) Security Agreement from Borrower in favor of Lender granting a
first-ranking security interest in all of its present and after-acquired
personal property assets, including without limitation permits, licenses and
intellectual property, in each case in form and substance satisfactory to Lender
and in the order and as required by Lender; and

 

  (iv) An assignment of insurance from Borrower covering fire and such other
risks (but excluding public liability insurance) and in such form and amount as
Lender may require in respect of all of the Collateral and in respect of which
Lender is shown as a loss payee.

 

  (b) Additional Closing Documents. In addition, Borrower shall provide Lender
with the following (the “Additional Closing Documents”), in form and substance
satisfactory to Lender:

 

  (i) such officer’s certificates and such legal opinions and other supporting
documents as Lender shall require;

 

  (ii) all corporate, limited liability company, and shareholder and member
resolutions necessary to permit and authorize Borrower to enter in this
Agreement and the applicable Credit Documents;

 

  (iii) reserved;

 

  (iv) reserved

 

  (v) An irrevocable power of attorney (and any necessary authorizing documents)
in a form acceptable to Lender, providing Lender with the power (in Lender’s
sole discretion) to re-register (or renew the registration of) any Eligible
Fleet Equipment (a “Re-registration POA”) should Borrower fail to timely
complete such process.

 

  (c) Further Documents.

 

  (i) Borrower will from time to time at its expense duly authorize, execute and
deliver to Lender such further instruments and documents and take such further
action as Lender may reasonably request for the purpose of obtaining or
preserving the full benefits granted or intended to be granted to Lender by the
Credit Documents and of the rights and remedies therein granted to Lender,
including without limitation, the filing of financing statements or other
documents under any Applicable Law with respect to the Liens created thereby.
Unless prohibited by Applicable Law, Borrower authorizes Lender to file any such
financing statement or similar documents without the signature of Borrower.

 

20



--------------------------------------------------------------------------------

  (ii) Borrower acknowledges that changes to Applicable Law may require the
execution and delivery of different forms of documentation, and accordingly
Lender shall have the right to require that the Security Agreements be amended,
supplemented or replaced (and Borrower shall duly authorize, execute and deliver
to Lender on request any such amendment, supplement or replacement with respect
to any of the Security Agreements): (A) to reflect any change in Applicable Law,
whether arising as a result of statutory amendments, court decisions or
otherwise; or (B) to facilitate the creation and registration of appropriate
forms of security in all applicable jurisdictions.

 

  (iii) Within 60 days after the date of this Agreement, Borrower will deliver
to Lender landlord waivers or other acceptable acknowledgments from the
landlords of the following locations:

 

Location

  

Landlord

1022 Airport Parkway

Cheyenne, WY 82001

   Cheyenne Airport Board

8900 Peña Boulevard A-52

Denver, CO 80249

   Denver International Airport

1140 West Navajo Street

Farmington, NM 87401

   Four Corners Regional Airport

and all other locations where Borrower stores Inventory and/or Equipment having
a collective value in excess of $150,000, provided that with respect to the 1204
Airport Parkway, Cheyenne, WY 82001 which Borrower leases on a month-to-month
basis, Lender will reserve two months’ rent in lieu of a landlord waiver.

 

18. CONDITIONS TO BORROWING:

 

  (a) Each of the following is a condition precedent to each Loan hereunder. The
date that conditions precedent (i) through (xii) are first satisfied shall be
the “Effective Date”:

 

  (i) The Lender shall have received from all of the secured creditors who have
perfected against Borrower pursuant to the UCC or equivalent legislation, as
applicable, (all of whom are listed in Schedule 18(a)(i)) full and final
releases and discharges of such security and such registrations or payoff
letters delivered by such creditors agreeing to deliver such original, executed
releases and discharges to Lender’s counsel in Oklahoma prior to Closing to be
filed upon receipt of payoff funds by such creditor;

 

  (ii) Borrower shall have opened and maintained the Disbursement Account at
Wells Fargo;

 

21



--------------------------------------------------------------------------------

  (iii) Reserved

 

  (iv) The Security Agreements shall have been duly executed and delivered;

 

  (v) The Lender shall have received the Additional Closing Documents required
by the Lender for closing;

 

  (vi) At or prior to the time the Loan in question is to be made, no Default or
Event of Default shall have occurred and be continuing;

 

  (vii) The Lender shall have completed all of its due diligence investigations
and shall, in its sole discretion, be satisfied with the results of same;

 

  (viii) The Lender shall have received evidence satisfactory to it that all
insurance coverage required by Lender is then in place;

 

  (ix) The Lender shall have received payment of all fees (including all legal
fees of the Lender), expenses and other amounts then payable under the Credit
Documents;

 

  (x) The Lender shall have timely received and shall, in its sole discretion,
be satisfied with Borrower’s internally prepared financial statements and
financial projections;

 

  (xi) No other event shall have occurred that, in the Lender’s sole discretion,
materially adversely affects or could materially adversely affect either:
(i) the business, assets, liabilities, prospects, financial condition or
operations of Borrower, or (ii) the value of the Collateral which is the subject
matter of the Security Agreements;

 

  (xii) Such Loan will not violate any Applicable Law then in effect;

 

  (xiii) All of the representations and warranties of Borrower herein are true
and correct on and as of such date as though made on and as of such date other
than those representations and warranties which relate to a specific date which
shall continue to be true as of such date; and

 

  (xiv) No event or condition has occurred and is continuing, or would result
from such Borrowing, which constitutes or which, with notice, lapse of time, or
both, would constitute, a breach of any covenant or other term or condition of
this Agreement or of any Credit Document.

 

  (b) The making of Loans without the fulfillment of one or more conditions set
forth in Paragraph 18(a) shall not constitute a waiver of any such condition,
and the Lender reserves the right to require fulfillment of such condition in
connection with any subsequent Loan.

 

22



--------------------------------------------------------------------------------

19. CASH MANAGEMENT SYSTEMS:

 

  (a) As of the date hereof, Borrower’s cash management accounts (“Cash
Management Accounts”) and structure is as set forth on Schedule 19(a) hereto.

 

  (b) Borrower shall continue to direct its Account Debtors and financial
service providers that remit payments by electronic funds transfers to remit all
such payments into the Cash Management Accounts consistent with past practice
and will not change such instructions without Lender’s prior written consent.

 

  (c) Each business day, Borrower will cause all funds (other than proceeds of
Loans) received from all sources including, without limitation, all account
receivable payments, cash sales receipts, credit card payments, and any and all
refunds received from any source whatsoever to be deposited into one of the Cash
Management Accounts consistent with past practice and concentrated in the
Blocked Account.

 

  (d) On or before February 28, 2015, Borrower shall deliver to Lender an
executed deposit account control agreement substantially similar to Wells
Fargo’s standard form with respect to the Blocked Account. The deposit account
control agreement will provide that Borrower shall not have access to or use of
the funds on deposit in the Blocked Account and that amounts on deposit in such
account will be swept each business day to an account in the name of Lender.

 

  (e) On or before February 28, 2015, Borrower shall deliver to Lender an
executed deposit account control agreement, substantially similar to Wells
Fargo’s standard form with respect to all Borrower accounts at Wells Fargo which
receive deposits from Account Debtors and other third parties other than the
Blocked Account. Also on or before February 28, 2015, Borrower shall deliver to
Lender an executed deposit control agreement, substantially similar to the
financial institutions standard form for other accounts that receive funds from
third parties, including U.S. Bank. Such deposit account control agreements will
permit Borrower to cause amounts on deposit in such account to be swept each
business day to the Blocked Account until Lender notifies Wells Fargo that an
Event of Default has occurred under this Agreement and instructs Wells Fargo and
U.S. Bank to dispose of such funds differently.

 

  (f) On or before after February 28, 2015, Borrower shall deliver to Lender an
executed deposit account control agreement substantially similar to Wells
Fargo’s standard form with respect to the Disbursement Account and all other
Wells Fargo accounts that Borrower maintains for the purpose of making payments.
The deposit account control agreement will provide that amounts on deposit in
such accounts may be disbursed at the control of Borrower until Lender notifies
Wells Fargo that an Event of Default has occurred under this Agreement and
instructs Wells Fargo differently.

 

  (g) Notwithstanding the foregoing (i) Borrower may for its convenience may
maintain accounts at financial institutions without a deposit account control
agreement and without complying with Paragraph 19(c) so long as the amount on
deposit in such account does not exceed $10,000 at any time; and (ii) Borrower
may maintain a balance within US Bank Account Number [*] sufficient to satisfy
its obligations under its airline clearing house agreement.

 

23



--------------------------------------------------------------------------------

  (h) Borrower shall not maintain any accounts other than the Blocked Account,
the Disbursement Account, the Cash Management Accounts and, upon written notice
to Lender, such other accounts as Borrower may deem necessary or convenient,
which accounts shall be governed by a deposit account control agreement as
Lender may require.

 

  (i) Borrower shall transfer funds from the Disbursement Account into another
Cash Management Account solely to make payments necessary for the purpose such
Cash Management Account was established.

 

20. REPRESENTATIONS:

Borrower represents and warrants, which representations and warranties are
deemed to be repeated at the time of each Loan hereunder as though made at such
time, as follows:

 

  (a) Borrower is a corporation or limited liability company existing under the
laws of its incorporating or organizing jurisdiction and has all necessary
corporate or limited liability company power and authority to own or lease its
property and assets and to carry on its business as now being conducted by it,
and to authorize, create, execute, deliver and perform all of its obligations
under the Credit Documents in accordance with their respective terms. To
Borrower’s knowledge, as of December 1, 2014, the shareholders holding 10% or
more of the shares of Borrower are listed on Schedule 20(a) attached hereto.

 

  (b) Borrower has no subsidiaries, joint ventures or partnerships. Except as
set forth in Schedule 20(b), Borrower does not (i) sell or lease any goods or
real property to any related Person, (ii) provide any services to any related
Person, (iii) purchase or lease any goods or real property, or purchase any
services from, any related Person, or (d) or contract with or enter into a
commitment with any related Person.

 

  (c) Each of the Credit Documents have been duly authorized, executed and
delivered by Borrower and constitute legal, valid and binding obligations of it
enforceable against it in accordance with their respective terms. Execution of
the Credit Documents will not violate or contravene any Applicable Law nor
violate any Material Contracts.

 

  (d)

The financing transactions hereunder (i) do not require any material consent or
approval of, registration or filing with, or any other action by, any
Governmental Entity, except such as have been obtained or made and are in full
force and effect, (ii) will not violate in any material respect any Applicable
Laws applicable to Borrower and will not violate the charter, by-laws or other
organizational or constitutional documents of Borrower or any order of any
Governmental Entity, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon Borrower or its assets
except to the extent otherwise waived

 

24



--------------------------------------------------------------------------------

  or released, in writing, in connection with this transaction and approved, in
writing, by the Lender, or give rise to a right thereunder to require any
payment to be made by Borrower, and (iv) will not result in the creation or
imposition of any lien on any asset of Borrower (other than Permitted Liens).

 

  (e) Borrower owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by Borrower does not infringe upon the rights of any other
Person. All trademarks, trade names, copyrights and other intellectual property
material to its business is identified in Schedule 20(e) attached hereto.

 

  (f) Borrower maintains, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar business operating in the
same or similar locations.

 

  (g) Except as disclosed in Schedule 20(g) attached hereto, Borrower is not in
default under any of its obligations with any party to a Material Contract and
there are no actions, suits, proceedings or judgments, pending or threatened,
against or affecting Borrower.

 

  (h) Borrower is in compliance with all laws, regulations and orders of any
Governmental Entity applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property except where
the failure to comply could not reasonably be expected to result in a Material
Adverse Effect. Borrower has filed all required tax returns and reports that are
required to be filed by it in connection with any federal, state and local tax,
duty or charge levied, assessed or imposed upon Borrower or its assets. Borrower
has paid all taxes which are now due and payable other than taxes that Borrower
is contesting in the ordinary course and with respect to which Borrower has made
appropriate reserves.

 

  (i) Borrower has good title to its property, free and clear of all Liens other
than Permitted Liens.

 

  (j) Borrower possesses all Permits necessary to conduct its business properly
as identified in Schedule 20(j). Each such Permit is (i) in full force and
effect, and (ii) not subject to any dispute. No event has occurred which, with
the giving of notice, lapse of time or both, would constitute a default under,
or in respect of, any such Permit.

 

  (k) Schedule 20(k) attached hereto sets forth, as of the date hereof, the
commitments of any lender (other than the Lender) for all non-trade debt for
borrowed money, and all non-trade debt for borrowed money outstanding, of
Borrower, and identifies any and all security interests and liens of such
lenders.

 

25



--------------------------------------------------------------------------------

  (l) Borrower is not aware of any facts or circumstances that would have an
adverse impact on the value of the Collateral. The provisions of this Agreement
and the other Credit Documents create legal and valid Liens on all the
Collateral in favor of the Lender, and such Liens constitute perfected and
continuing Liens on the Collateral and have priority over all other Liens on the
Collateral except for Permitted Liens.

 

  (m) As of the date hereof, both before and after giving effect to (i) the
financing transactions to be consummated on the date hereof and (ii) the payment
and accrual of all fees, costs and expenses in connection therewith, Borrower is
and will be solvent and able to pay all its debts as they mature.

 

  (n) As of the date hereof, adequate provision has been made for the payment of
all Priority Claims and potential Priority Claims, whether or not payable and
whether or not disputed.

 

  (o) All information furnished by or on behalf of Borrower in writing to the
Lender in connection with this Agreement or any transaction contemplated hereby,
is, when taken as a whole, true and correct and does not omit any fact necessary
in order to make such information not misleading. No event or circumstance has
occurred which has had or reasonably could be expected to have a Material
Adverse Effect on the business, assets or prospects of Borrower, which has not
been fully and accurately disclosed to the Lender in writing.

 

  (p) All pension and benefit plans subject to Title IV of ERISA covering
pension and benefit plans currently maintained by Borrower are set forth in
Schedule 20(p) attached hereto (or as otherwise updated from time to time after
the Closing Date by delivery of an amended or revised Schedule 20(p) acceptable
to Lender in its discretion). All material obligations of Borrower (including
fiduciary, contribution, funding, investment and administrative obligations)
required to be performed in connection with the benefit plans and any applicable
funding agreements therefore under the terms thereof and applicable statutory
and regulatory requirements, have been performed in a timely and proper fashion,
except as could not reasonably be expected to have a Material Adverse Effect.
Each plan which has a defined benefit provision is fully funded on both a going
concern basis, using the same actuarial methods and assumptions as in the most
recently filed actuarial report, and on a solvency basis, except where same
could not reasonably be anticipated to have a Material Adverse Effect. There
have been no improper withdrawals or applications of the assets of the pension
and benefit plans and no outstanding disputes concerning the assets and
liabilities of the pension or benefit plans, in each case, which would
reasonably be expected to result in a material liability to Borrower.

 

  (q) (i) There are no collective bargaining agreements or other labor contracts
covering employees of Borrower except as disclosed on Schedule 20(q); (ii) to
the knowledge of Borrower, no union or other labor organization is seeking to
organize, or to be recognized as, a collective bargaining unit of employees of
Borrower or for any similar purpose except as disclosed on Schedule 20(q), and
(iii) there is no pending or (to the best of the knowledge of Borrower)
threatened strike, work stoppage, material unfair labor practice claim, or
other.

 

26



--------------------------------------------------------------------------------

  (r) Borrower is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. Borrower is not engaged principally,
or as one of its important activities, directly or indirectly, in the business
of extending credit for the purpose of purchasing or carrying margin stock. None
of the proceeds of any of the Loans will be used by Borrower to purchase or
carry margin stock. Terms for which meanings are provided in Regulation U of the
Board of Governors of the Federal Reserve System or any regulations substituted
therefore, as from time to time in effect, are used in this paragraph with such
meanings.

 

  (s) Borrower has no Environmental Permits and is not required to hold or
maintain any Environmental Permits by applicable law.

 

  (t) Borrower is not subject to an Environmental Claim or Environmental
Liabilities except as disclosed on Schedule 20(t).

 

  (u) Reserved.

 

  (v) Borrower is not in default of any contract which brings revenue in excess
of $500,000 annually, or contains a payment or other obligation in excess of
$500,000 annually, each such as identified on Schedule 20(v) (each a “Material
Contract”). For the avoidance of doubt, EAS Program Contracts shall not be
deemed to constitute “Material Contracts”.

 

  (w) Borrower is in good standing and is not in default under its EAS Program
Contracts. The material terms of all EAS Program Contracts are summarized in
Schedule 20(w) and all EAS Program Contracts have been previously provided to
Borrower.

 

  (x) As to Eligible Fleet Equipment, Schedule 20(x) accurately identifies
(i) the make and model; (ii) the airframe identification number; (iii) the U.S.
Registry No.; (iv) the engine or propeller make/model; and (v) the engine or
propeller serial number.

 

  (y) As to each piece of Eligible Fleet Equipment, it (i) is not registered
under the laws of any foreign country; (ii) is eligible, and shall remain
eligible at all times for registration under the Act; (iii) is based in, and
primarily used in, the United States; (iv) will not be used in violation of any
law, regulation, ordinance, or policy of insurance affecting the maintenance,
use or flight of the Eligible Fleet Equipment; (v) is and will continue to be
registered at all times with the FAA in the name of Borrower; and (vi) will be
maintained and inspected under Part 121 certificate of the FARs.

The representations and warranties in this Agreement and in any certificates or
documents delivered to the Lender shall not merge in or be prejudiced by and
shall survive any Loan and shall continue in full force and effect for the Term
of this Agreement.

 

27



--------------------------------------------------------------------------------

21. LENDER REPRESENTATIONS:

The Lender represents and warrants as follows:

 

  (a) The Lender is a corporation existing under the laws of the Province of
Ontario and has all necessary corporate power and authority to carry on its
business as now being conducted by it, and to authorize, create, execute,
deliver and perform all of its obligations under this Agreement.

 

  (b) This Agreement and each of the documents executed by the Lender in
connection with this Agreement has been duly executed and delivered by the
Lender and constitutes a legal, valid and binding obligation of the Lender
enforceable against it in accordance with its respective terms.

 

22. COVENANTS:

 

  (a) Borrower covenants and agrees with the Lender that:

 

  (i) It will (A) maintain its existence as a corporation or limited liability
company as the case may be; (B) continue to engage primarily in business of the
same general character as is currently conducted and refrain from entering into
any business substantially different then the business and activities it
currently engages in.

 

  (ii) It will pay its Indebtedness as and when due.

 

  (iii) Reserved.

 

  (iv) It will keep and maintain all Collateral and other property material to
the conduct of its business in good working order and condition (ordinary wear
and tear and casualty events excepted).

 

  (v) It will obtain and maintain with financially sound and reputable insurance
companies (A) insurance against loss, destruction or damage to its properties,
including aircraft hull physical damage insurance, and business of the kinds and
in the amounts as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations, all of which
shall show the Lender as lender loss payee and/or additional insured as
applicable; and (b) comprehensive aircraft and third party insurance against
public liability and third party property damage of the kinds and in the amounts
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations (but in no event less than
$50,000,000) all of which show the Lender as an additional insured. Furthermore,
all insurance policies must provide for thirty (30) days written notice to
Lender before such policy is altered or canceled.

 

28



--------------------------------------------------------------------------------

  (vi) It will comply with all Applicable Laws except where the failure to
comply could not reasonably be expected to result in a Material Adverse Effect
and shall immediately notify Lender of any failure to so comply.

 

  (vii) It shall pay or cause to be paid, when due (A) all Priority Claims; and
(B) all taxes, assessments and governmental charges or levies (including
interest and penalties) imposed upon it or upon its income, sales, capital or
profit or any other property belonging to it before any penalty or interest
accrues thereon, and all claims (including claims for labor, services, materials
and supplies) for sums which by law might be a Lien or charge upon any of its
assets, provided that no such charge or claim need be paid if and for so long as
each of the following conditions continue to be met (“Contested Claims”):
(a) such Contested Claim is being diligently contested in good faith so long as
Lender is notified of such contest, (b) Borrower establishes an adequate reserve
or other appropriate provision for the payment of such Contested Claim and all
other contested Claims required by GAAP, (c) any Lien arising from such
Contested Claim does not, when added to all amounts secured by all other then
Contested Claims, secure amounts in excess of $250,000 in the aggregate as of
any date, and (d) no material property would be lost, forfeited or materially
damaged as a result of such Contested Claim.

 

  (viii) Reserved.

 

  (ix) It shall keep proper books of record and account, in which full and
correct entries shall be made of all of its financial transactions and its
assets and business in accordance with GAAP.

 

  (x) It shall promptly cure or cause to be cured any defects in the execution
and delivery of any of the Credit Documents or any defects in the validity or
enforceability of any of the Security Agreements and at its expense, execute and
deliver or cause to be executed and delivered, all such agreements, instruments
and other documents as the Lender may consider necessary or desirable for the
foregoing purposes.

 

  (xi) At Borrower’s cost and expense, upon reasonable request of the Lender,
execute and deliver to the Lender such further instruments and do and cause to
be done such further acts as may be necessary or proper in the reasonable
opinion of the Lender to carry out more effectually the provisions and purposes
of the Credit Documents.

 

  (xii) It shall maintain as current all Permits.

 

  (xiii) It shall at all times maintain in effect read only online access for
Lender to all of Borrower’s financial accounts at such financial institutions
that allow such access, including Wells Fargo.

 

29



--------------------------------------------------------------------------------

  (xiv) It shall maintain, inspect, service and repair, overhaul and test all
Eligible Fleet Equipment in accordance with the FAA approved maintenance program
and FAA airworthiness directives.

 

  (xv) Maintain the airworthiness certificates of its Eligible Fleet Equipment
as required under the Act.

 

  (xvi) It shall maintain all records, logs and other materials required by the
FAA to be maintained.

 

  (xvii) It shall cause all Eligible Fleet Equipment to be duly registered in
the name of the Borrower in accordance with the Act and, at Lender’s request,
Borrower shall furnish, or cause to be furnished to Lender a copy of any
certificate of registration for the Eligible Fleet Equipment verifying that the
Eligible Fleet Equipment is properly registered in accordance with this section.

 

  (xviii) Within thirty (30) days after the Closing Date, it shall cause to be
discharged the international registry filing for engine PS0241.

 

  (b) Borrower covenants and agrees that it shall not, at any time without the
prior written consent of the Lender:

 

  (i) be in default, after any permitted cure period, of any Material Contract
at the time of any Loan;

 

  (ii) (A) permit any change in the Person acting as president and chief
executive officer of Borrower except to the extent such position is filled
within 180 days thereafter by a Person approved by Borrower’s board of directors
and who is reasonably acceptable to Lender, or (B) engage in any business other
than as a commercial airline;

 

  (iii) create, grant, assume or permit to exist any Lien (including Priority
Claims) on any of its property other than Permitted Liens;

 

  (iv) sell, assign, lease, transfer or otherwise dispose of any portion of its
assets, other than in the ordinary course of business, and other than Equipment
that is worn-out, obsolete or no longer used or useful in Borrower’s business,
with all proceeds of any sale thereof applied in Lender’s sole discretion;

 

  (v) dispose of, acquire or establish any subsidiary;

 

  (vi) redeem or repurchase any securities issued by it;

 

30



--------------------------------------------------------------------------------

  (vii) increase the cash compensation to its executives and officers except as
is reasonable, usual and customary for a company in the Borrower’s financial
condition;

 

  (viii) increase in amount or frequency the current payments for management,
consulting board of directors or other fees for management or similar services,
to any of its directors, officers, shareholders or anyone not at arms-length
with it, except as is reasonable, usual and customary for a company in the
Borrower’s financial condition, and as approved by the board of directors;

 

  (ix) reimburse any expenses paid or otherwise incurred by anyone, except to
the extent that those expenses were incurred in the ordinary course of business
and are reasonable in amount;

 

  (x) have any place of business or keep or store any material tangible personal
property outside of those jurisdictions (or registration districts within such
jurisdictions) set forth in Schedule 22(b)(x) attached hereto, (A) except upon
30 days’ written notice to the Lender; and (B) unless Borrower has done or
caused to be done all such acts and things and executed and delivered or caused
to be executed and delivered all such deeds, transfers, assignments and
instruments (including opinions of counsel) as the Lender may reasonably require
such that the Lender, shall continue to have a first priority perfected Lien (or
hypothec) (whether by way of registration or otherwise and subject only to
Permitted Liens) over all of Borrower’s personal property except where the
Lender, acting reasonably, determines that the cost of obtaining such perfected
security interest over an asset exceeds the benefit to it of obtaining such
security interest;

 

  (xi) amend or terminate any Material Contract other than non-substantial
changes made in the ordinary course of business or to make any such contract
more favorable to Borrower, or enter into a Material Contract outside of the
ordinary course of its business;

 

  (xii) make any payments or transfer any of its undertaking, properties, rights
or assets to any Person without due consideration which in any manner diverts,
or results or could result in the diversion of, assets and/or opportunities of
Borrower to such other Person;

 

  (xiii) change its name, or the location of its place of business, if it has
only one place of business, or its chief executive office without giving the
Lender 30 days prior written notice;

 

  (xiv) enter into any transaction (whether by way of amalgamation, merger,
winding-up, consolidation, reorganization, transfer, sale, lease or otherwise)
whereby all or substantially all of its undertaking, properties, rights or
assets would become the property of any other Person or entity, or in the case
of amalgamation, of the continuing corporation resulting therefrom;

 

31



--------------------------------------------------------------------------------

  (xv) permit its insurance coverage required by Lender to lapse at any time
after the expiration of any grace or cure periods provided by the terms of such
insurance coverage;

 

  (xvi) make a payment to any shareholder or member in respect of any
shareholder or member loan owing to such shareholder or member other than as
expressly permitted by the terms of a subordination agreement entered into in
favor of the Lender in respect of such loan or loans;

 

  (xvii) make a loan to or investments in any Person, or give guarantees on
behalf of any Person other than in the ordinary course (for the avoidance of
doubt, this clause does not restrict Borrower from extending trade credit in the
ordinary course);

 

  (xviii) incur or repay any Indebtedness of itself or a related Person, or
enter into any direct or indirect indemnities or guarantees, other than pursuant
to or as otherwise expressly permitted under this Agreement, or any
subordination agreement in favor of Lender in respect of such indebtedness,
except for (A) arm’s length trade debts incurred and paid in the ordinary course
and as such become due, (B) obligations or other liabilities incurred in the
ordinary course of Borrower’s business and paid in the ordinary course as such
become due, (C) secured indebtedness, purchase money indebtedness and
capitalized leases not exceeding $250,000 in aggregate at any time, (D) swap
agreements entered into in the ordinary course for bona fide hedging purposes
and not for speculation, (E) endorsements for collection or deposit in the
ordinary course (G) contingent obligations arising in connection with letters of
credit, (H) customary, unsecured indemnification obligations in favor of
purchasers in connection with dispositions of assets, and (I) other unsecured,
contingent obligations not exceeding $250,000 in aggregate at any time
(collectively, the “Permitted Debt”);

 

  (xix) voluntarily prepay any Indebtedness more than 10 days prior to the
stated maturity date thereof other than (i) the Obligations and
(ii) Indebtedness to trade creditors where the prepayment shall result in a
discount on the amount due or other benefit deemed material by it;

 

  (xx)

make or incur any expenditures for real estate, plant, machinery, Equipment, or
other similar expenditure (including all renewals, improvements and replacements
thereto, and all obligations under any lease of any of the foregoing) that would
be capitalized on the balance sheet of Borrower in accordance with GAAP
(collectively, “Capital Expenditures”) other than (x) Capital Expenditures for
flight equipment, rotable parts and for the purpose of maintaining Equipment in
good operating condition in an

 

32



--------------------------------------------------------------------------------

  aggregate amount not to exceed the forecast or budget for such Fiscal Year
previously approved by Lender in its discretion, and (y) Capital Expenditures in
any Fiscal Year in an amount not to exceed ten percent (10%) over the forecast
or budget for such Fiscal Year previously approved by Lender in its discretion,
provided, however, Borrower may incur capitalized maintenance costs to the
extent it requires an urgent and necessary repair to Eligible Fleet Equipment,
and (z) other Capital Expenditures acceptable to Lender. For the avoidance of
doubt, costs associated with the preparation of aircraft, engines and propellers
for sale will not be considered Capital Expenditures;

 

  (xxi) Purchase or otherwise acquire: (a) all or substantially all of the
assets of any Person or the assets comprising any line of business or business
unit or division, (b) any partnership, joint venture or limited liability
company interest in or with any Person, or (c) the Equity Interests or
securities of, create, form or invest in any Person (including a Subsidiary), or
hold beneficially evidences of Indebtedness of, or make any investment or
acquire any interest in, or make any advance or loan to, or assume any liability
on behalf of, any other Person other than (i) as expressly provided in this
Agreement; and (ii) short term investments of excess working capital in one or
more of the following so long as no Facility A Loans or Facility B Loans are
then outstanding: (A) investments (of one year or less) in direct or guaranteed
obligations of the United States, or any agencies thereof; and (B) investments
(of one year or less) in certificates of deposit of banks or trust companies
organized under the laws of the United States or any jurisdiction thereof,
provided that such banks or trust companies are insured by the Federal Deposit
Insurance Corporation.

 

  (xxii) Become or remain liable as a guarantor or other contingent obligor, for
the obligations of any lessee or user under any lease (other than a capitalized
lease) of real or personal property if the highest annual rent and other amounts
(exclusive or property taxes, property and liability insurance premiums and
maintenance costs) payable by the lessee or user thereunder when added to the
aggregate of all such rents and other amounts in respect of which any Borrower
is contingently liable, exceeds $100,000 in any Fiscal Year.

 

  (xxiii) As to Eligible Fleet Equipment: (A) make no alterations, additions,
subtractions, upgrades or improvements which reduce the fair market value or
operational utility of the Eligible Fleet Equipment without Lender’s prior
written consent, (B) operate, use or locate the Eligible Fleet Equipment outside
of the United States of America and Canada; or (C) register any Eligible Fleet
Equipment under the laws of any country other than the United States of America
and the Cape Town Treaty.

 

  (xxiv) Permit or suffer the Fixed Charge Coverage Ratio determined as of each
date set forth below for the Test Period then ending on such date to be less
than the ratio set forth opposite such date:

 

33



--------------------------------------------------------------------------------

Date

  

Ratio

March 31, 2015    0.52 to 1.00 June 30, 2015    0.76 to 1.00 September 30, 2015
   0.66 to 1.00 December 31, 2015    0.87 to 1.00 March 31, 2016 and the last
day of each calendar quarter thereafter    1.10 to 1.00

provided, however, in each case when the Fixed Charge Coverage Ratio is less
than the required ratio as of the applicable date set forth in the above
schedule, Borrower shall have an additional ten (10) business days after the
date compliance with this paragraph must be reported to provide to Lender’s
satisfaction written evidence of receipt of a capital contribution, sufficient
if added to increase Net Income, to meet the requirements of this paragraph upon
recalculation of the Fixed Charge Coverage Ratio as if such capital contribution
were made on the last day prior to the end of the Test Period.

Borrower shall notify Lender of any changes or revisions to schedules attached
hereto and incorporated into covenants and representations herein in writing
within three (3) business days after such change or revision.

 

23. BORROWING BASE REPORTS; REPORTS:

Borrower shall, in a form and manner prescribed by the Lender (which may include
by fax and/or e-mail), deliver to the Lender the following, signed by a senior
officer of Borrower:

 

  (a) Prior to the time of each requested Facility A Loan in connection with
submission of the Facility A Weekly Borrowing Base Report, but no less than
weekly whether or not Borrower makes a funding request under Facility A Loan,
Borrower shall provide, as of the end of the preceding week, a summary of all of
Borrower’s Eligible Accounts Receivable (as measured monthly and reconciled
weekly), Eligible Parts Inventory (as measured monthly), details regarding any
contras, deductions, holdbacks, setoffs and/or recoupments asserted or which may
be asserted by an Account Debtor, details of any then existing or potential
Priority Claims and/or then existing or potential Statutory Encumbrances, the
amount of the requested Facility A Loan, and any other information that may be
reasonably required by the Lender.

 

  (b) Prior to the time of each requested Facility B Loan in connection with
submission of the Facility B Weekly Borrowing Base Report, but no less than
weekly whether or not Borrower makes a funding request under Facility B Loan,
Borrower shall provide a listing of all of Borrower’s Eligible Fleet Equipment,
a list of all aircraft, engines and propellers out to third parties for repair
or maintenance, details of any then existing or potential Priority Claims and/or
then existing or potential Statutory Encumbrances, the amount of the requested
Facility B Loan Borrowing to be made hereunder for the week, and any other
information that may be reasonably required by the Lender.

 

34



--------------------------------------------------------------------------------

  (c) Weekly:

 

  i. a 13 week cash flow projection;

 

  ii. an aged accounts receivable reconciliation schedule;

 

  iii. list of all Priority Claims;

 

  (d) Monthly, by the last Business Day of each calendar month in respect of the
preceding month:

 

  i. A plane log report that identifies what aircraft flew during such month and
a report that identifies engines that out of Borrower’s possession pending
repair;

 

  ii. an aged accounts receivable schedule, aged accounts payable schedule,
detailed inventory schedule, Priority Claims listing, summary trial balance and
outstanding letters of credit in which the Borrower is the beneficiary or
obligor;

 

  iii. internally prepared preliminary financial statements for the preceding
month and internally prepared financial statements for the year to date, which
shall include an income statement, balance sheet and cash flow statement;

 

  iv. a list of bank account balances; and

 

  v. monthly operating statistics report;

 

  (e) Quarterly, by the 45th day after the end of each calendar quarter, a
quarterly compliance certificate;

 

  (f) Annually, no later than 45 days after the start of each fiscal year,
financial and business projections for such fiscal year;

 

  (g) Annually, within one hundred and twenty (120) days after fiscal year end,
audited financial statements of Borrower for such fiscal year;

 

  (h) Such additional financial information with respect to Borrower as and when
requested by the Lender;

 

  (i) Within two (2) Business Days of receipt of notice of any kind, particulars
of any occurrence that constitutes an Event of Default hereunder or of any
action, suit or proceeding, pending or to Borrower’s knowledge threatened
against Borrower, for monetary damages in excess of $500,000, including, without
limitation, any investigation or citation related to an Environmental Claim or
Environmental Liabilities;

 

35



--------------------------------------------------------------------------------

  (j) Within two (2) business days of receipt of any notice of default, warning
or other notice of any kind relating to Borrower’s qualification or performance
under the Essential Air Service Program;

 

  (k) Within two (2) business days of filing, all reports and other documents
filed with the Securities Exchange Commission; and

 

  (l) Notice of expiration of any EAS Program Contracts prior to thirty
(30) days before the expiration thereof.

 

24. FIELD EXAMINATIONS/APPRAISALS:

 

  (a) Borrower acknowledges that the Lender and its examiners shall be permitted
to conduct periodic field examinations of the Collateral and operations of
Borrower (not to exceed four (4) in any calendar year prior to a Default or
Event of Default that is continuing and more frequently as the Lender may
determine in its sole discretion thereafter).

 

  (b) Borrower further acknowledges that the Lender shall be permitted to obtain
inventory and equipment valuations not to exceed two (2) in any calendar year
prior to a Default or Event of Default which is continuing and more frequently
as the Lender may determine in its sole discretion thereafter; provided that the
valuation shall use industry standard valuation methodology and assumptions and
Lender makes copies of such valuations available to Borrower.

 

25. EXPENSES:

 

  (a) Borrower agrees to pay on demand all reasonable legal and other
professional fees and disbursements and all expenses in respect of the
Obligations, the preparation and issuance of the Credit Documents, financing
filings and searches, the conduct by the Lender of its due diligence, ongoing
monitoring by the Lender of the Obligations, the enforcement and preservation of
the Lender’s rights and remedies, discharge of the Security Agreements, all
appraisals and field examinations contemplated in this Agreement, insurance
consultation and similar fees and all other fees and disbursements of the
Lender, whether or not any funds are advanced under the Loans, including, but
not limited to, reasonable attorneys’ fees incurred by the Lender in connection
with the enforcement of the Credit Documents.

 

  (b)

Borrower shall indemnify and hold the Lender and each of its officers,
directors, employees and agents (each an “Indemnified Person”) harmless from,
and shall pay to such Indemnified Person on demand any reasonable amounts
required to compensate the Indemnified Person for, any claim or loss suffered
by, imposed on, or asserted against, the Indemnified Person as a result of,
connected with or arising out of (i) conducting a due diligence investigation of
the operations and undertakings of Borrower, (ii) the preparation, execution and
delivery of, preservation of rights under, enforcement of, or refinancing,
renegotiation or restructuring of, the Credit Documents and any related
amendment, waiver or consent; (iii) fees incurred in

 

36



--------------------------------------------------------------------------------

  connection with obtaining any advice of counsel as to the rights and duties of
the Lender with respect to the administration of the Loan, the Credit Documents
or any transaction contemplated under the Credit Documents; (iv) a default by
Borrower hereunder and any enforcement proceedings relating to any of the Credit
Documents; (v) any proceedings brought against the Indemnified Person due to the
Lender entering into any of the Credit Documents, performing its obligations
under the Credit Documents, providing any Loan or any use of any Loan by
Borrower; provided that Borrower shall have no obligation to indemnify any
Indemnified Person for any of the foregoing to the extent determined by a
judgment of a court of competent jurisdiction to have arisen from such
Indemnified Person’s gross negligence, willful misconduct or fraud or default by
the Lender or such other Indemnified Person under any of the Credit Documents or
breach of Applicable Law by the Lender or such other Indemnified Person, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE.

 

  (c) The provisions of this Paragraph 25 shall survive the termination of this
Agreement, the repayment of all amounts owing hereunder and the cancellation of
the Loans.

 

26. EVENTS OF DEFAULT:

Without limiting any other rights of the Lender under this Agreement, if any one
or more of the following events (herein an “Event of Default”) has occurred and
is continuing:

 

  (a) Any representation or warranty in any of the Credit Documents or
additional reports or information provided to Lender by Borrower or any related
party is incorrect in any material respect when made or reaffirmed;

 

  (b) Borrower fails to pay when due, by acceleration or otherwise, any payment
of interest, principal, fees, commissions or other obligations payable to the
Lender and such failure continues for two Business Days;

 

  (c) Borrower fails to observe, comply with or perform any covenant, condition
or agreement herein or in any of the other Credit Documents (exclusive of those
defaults covered by the other clauses of this Section 26) and fails to cure such
default by the date that is 10 Business Days after the earlier of the date:
(i) Lender notifies Borrower of such default or (ii) on which Borrower has
knowledge of such default; provided that such ten-day grace period shall not
apply to: (A) a breach of any covenant that, in Lender’s good faith judgment,
cannot be cured: (B) any failure to maintain insurance in accordance with this
Agreement or any other Credit Document or to permit inspection by Lender, or its
agent, of the Collateral or of the books and records of Borrower in accordance
with this Agreement; (C) any breach of Paragraph 23(a) within 2 Business Days;
(D) a breach or default of any other Credit Documents if a period of cure is
expressly provided for in such other Credit Document with respect to a breach or
default under such other Credit Document; or (E) any breach if, within the 3
calendar months immediately preceding the occurrence of such current breach,
Borrower has previously breached the same provision of this Agreement or any
other applicable Credit Document;

 

37



--------------------------------------------------------------------------------

  (d) a petition, case or proceeding under the bankruptcy laws of the United
States, or similar laws of any foreign jurisdiction now or hereafter in effect
or under any insolvency, arrangement, reorganization, moratorium, receivership,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction now or hereafter in effect (whether at law or in equity) is filed
or commenced against Borrower or all or any part of its properties;

 

  (e) within one (1) Business Day of receipt, Borrower does not deposit funds
from any source (other than Loans) into the Blocked Account;

 

  (f) Borrower defaults under the terms of any other Indebtedness or lease that
in either case, individually or in the aggregate, involved Indebtedness (y) in
excess of $250,000, and (z) which is not cured within 30 days after receipt of
notice of the default, and such default gives any creditor or lessor thereof the
right to accelerate the maturity of any such Indebtedness or lease payments;

 

  (g) Borrower defaults under any of the terms of its articles of incorporation,
bylaws, shareholders agreements, SEC requirements, or other organizational
document;

 

  (h) a counterparty to a Material Contract takes action to terminate or to
accelerate Borrower’s obligations under such Material Contract due to Borrower’s
default thereunder;

 

  (i) the commencement of any foreclosure proceedings, proceedings in aid of
execution, attachment actions, or levies by any Person against, or the filing by
any taxing authority of a Lien against any of the Collateral or any property
securing the repayment of any of the Obligations which have not been vacated,
discharged or stayed within 10 Business Days after the commencement thereof;

 

  (j) the filing of any Lien against the Collateral or any part thereof
(exclusive of Permitted Liens) which is not removed or for which adequate
provision is not made to the satisfaction of Lender within a period of 10
Business Days thereafter;

 

  (k) the abandonment by Borrower of any Eligible Fleet Equipment unless
Borrower simultaneously makes a payment in an amount equal to 90% of the Forced
Liquidation Value of such Eligible Fleet Equipment;

 

  (l) the occurrence of an Environmental Claim or Environmental Liabilities;

 

  (m) Borrower defaults under any Material Contract and fails to cure or obtain
a waiver of such default within any applicable cure period;

 

38



--------------------------------------------------------------------------------

  (n) except with respect to judgments described on Schedule 20(g) attached
hereto, any uninsured judgment for the payment of money is rendered against
Borrower in excess of $250,000 and remains undischarged or unvacated for a
period in excess of thirty (30) days, or execution thereof shall at any time not
be effectively stayed;

 

  (o) a Material Adverse Effect shall have occurred since the date of this
Agreement;

 

  (p) any audited financial statements of Borrower are materially qualified in
any respect by Borrower’s independent auditors, except such qualifications as
stated in the audited financial statements delivered to Lender prior to the
Closing Date, which such qualifications may continue throughout the term of the
Loans;

 

  (q) a receiver is appointed over all or substantially all property of Borrower
or any judgment or order or process of any court becomes enforceable against
Borrower or all or substantially all property of Borrower or any creditor takes
possession of all or substantially all property of Borrower;

 

  (r) Borrower makes a payment to a related party in respect of any loan owing
to such, which is not permitted by the terms of this Agreement or a
subordination agreement in favor of Lender in respect of such loan;

 

  (s) any course of action is undertaken that would result in its
reorganization, amalgamation or merger with another entity or the transfer of
all or substantially all of its assets;

 

  (t) Borrower defaults under any regulation, requirement or provision or fails
to qualify to participate in the EAS Program; refuses to participate thereunder
or receives a notice of default related to the EAS Program;

 

  (u) any Security Agreement is or becomes illegal, invalid, prohibited or
unenforceable and/or ceases to rank in the priority contemplated herein against
the property charged thereunder; or

 

  (v) the occurrence of (i) an ERISA Event and such reportable event is not
corrected and such determination is not revoked within sixty (60) days after
notice thereof has been given to the plan administrator of such Pension Plan
(without limiting any of Lender’s other rights or remedies hereunder), or
(ii) the termination or the institution of proceedings by the PBGC to terminate
any such Pension Plan, or (iii) the appointment of a trustee by the appropriate
United States District Court to administer any such Pension Plan, or (iv) the
reorganization (within the meaning of Section 4241 of ER1SA) or insolvency
(within the meaning of Section 4245 of ERISA) of any “multiemployer plan” as
defined in Sections 3(37) and 4001(a)(3) of ERISA (“Multiemployer Plan”), or
receipt of notice from any Multiemployer Plan that it is in reorganization or
insolvency, or the complete or partial withdrawal by Borrower from any
Multiemployer Plan, which in the case of any of the foregoing, could reasonably
be expected to have a Material Adverse Effect;

 

39



--------------------------------------------------------------------------------

Then, in such event, the Lender’s obligation to make Loans to Borrower under
this Agreement shall immediately terminate and the Lender may, by written notice
to Borrower, declare the Obligations outstanding hereunder to be immediately due
and payable. Upon receipt of such written notice, Borrower shall immediately pay
to the Lender all Obligations outstanding under this Agreement and all other
obligations of Borrower to the Lender in connection therewith. Lender may offset
and apply to all or any part of the Obligations all property of any nature
whatsoever of Borrower in the possession or control of Lender or its related
persons.

Upon a declaration that the Obligations outstanding hereunder are immediately
due and payable pursuant to this Paragraph 26, the Lender may exercise any and
all rights under Applicable Laws and the Credit Documents, exercise its rights
pursuant to any IDERA delivered to Lender pursuant to Paragraph 35, commence
such legal action or proceedings as the Lender in its sole discretion deems
expedient, including the commencement of enforcement proceedings under the
Credit Documents, all without any additional notice, presentation, demand,
protest, notice of dishonor, entering into or possession of any property or
assets, or any other action or notice, all of which are expressly waived by
Borrower.

The rights and remedies of the Lender under the Credit Documents are cumulative
and are in addition to, and not in substitution for, any other rights or
remedies.

Any termination of this Agreement shall not affect any rights of any party or
any obligation of any party to the other, arising prior to the effective date of
such termination, and the provisions hereof shall continue to be fully operative
until all transactions entered into, rights created or Obligations incurred
prior to such termination have been fully disposed of, concluded or liquidated.
The security interest, other Liens and rights granted to Lender hereunder and
under the Credit Documents shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that no Loans are
outstanding until all of the Obligations (other than unasserted claims for
indemnification) have been paid in full.

 

27. TAXES:

 

  (a) Any and all payments by Borrower hereunder or any related credit document
shall be made free and clear of any and all present or future taxes, levies,
imposts, deductions, charges or withholdings (including, specifically, any
withholding tax applicable to interest or similar payments) and all liabilities
(including, without limitation, all interest and penalties) with respect
thereto, excluding in the case of the Lender any taxes measured by its gross or
net income and any US federal withholding Taxes imposed under FATCA, except for
income or franchise taxes imposed under State law on the Lender’s income derived
from the Loans or under this Agreement or its activity otherwise associated
therewith (all such non-excluded taxes, collectively, the “Applicable Taxes”).

 

  (b) If any Applicable Taxes shall be required by law to be deducted from or in
respect of any sum payable hereunder or any related Credit Document to the
Lender:

 

40



--------------------------------------------------------------------------------

  (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Paragraph 27) the Lender receives an amount equal to the
sum it would have received had no such deductions been required;

 

  (ii) Borrower shall make such deductions;

 

  (iii) Borrower shall pay on behalf of the Lender the full amount deducted to
the relevant authority as and when required by Applicable Laws; and

 

  (iv) Borrower shall deliver to the Lender evidence of such payment.

 

  (c) Borrower agrees to pay any present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies of the United
States, Canada or any political subdivision thereof and all liabilities
(including, without limitation, all interest and penalties) with respect
thereto, in each case arising from any payment made under this Agreement, any
Credit Document or other agreement related hereto or thereto or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other agreement related hereto (collectively, “Other Taxes”).

 

  (d) Borrower shall indemnify the Lender, whether directly or by Lender’s draw
upon the Loans, for the full amount of Applicable Taxes and Other Taxes
(including any Applicable Taxes and Other Taxes arising in respect of any
additional payment required under Paragraph (b) of this Paragraph 27) paid by
the Lender and any liability (including for penalties, interest and expenses)
with respect thereto, whether or not such Applicable Taxes or Other Taxes were
correctly or legally asserted; provided, that, if Borrower reasonably believes
that the Applicable Taxes or Other Taxes were not correctly or legally asserted,
the Lender will use reasonable commercial efforts, at the expense of Borrower to
cooperate with Borrower to obtain a refund of such Applicable Taxes or Other
Taxes. This indemnification shall be made within thirty (30) days from the date
the Lender makes written demand therefor.

 

  (e) Within thirty (30) days after the date of any payment of Applicable Taxes
or Other Taxes by Borrower, Borrower shall furnish to the Lender, the original
or a certified copy of a receipt or other satisfactory proof evidencing payment
thereof.

 

  (f) Notwithstanding the foregoing, if a payment made to the Lender under any
Credit Document would be subject to US federal withholding Tax imposed under
FATCA if the Lender were to fail to comply with the applicable reporting
requirements of FATCA, the Lender shall deliver to the Borrower at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower such documentation prescribed by applicable law and such additional
documentation reasonably requested by the Borrower as may be necessary for the
Borrower to comply with their obligations under FATCA and to determine the
amount, if any, to deduct and withhold from such payment.

 

41



--------------------------------------------------------------------------------

28. INTERNAL REVENUE SERVICE FORMS:

 

  (a) Borrower shall contemporaneously with the execution of this Agreement
deliver to Lender a properly completed and duly executed original of Internal
Revenue Service Form W-9, or any subsequent versions thereof or successors
thereto.

 

  (b) Lender shall deliver to Borrower contemporaneously with the execution of
this Agreement a properly completed and duly executed original of Internal
Revenue Service Form W-8 BEN, or any subsequent versions thereof or successors
thereto.

 

29. RESERVED.

 

30. ONE LOAN; MARSHALING; SURVIVAL

 

  (a) All Loans under this Agreement or under any other Credit Document
constitute one loan and all of the Obligations constitute one obligation. The
Loans and all other advances or extensions of credit to, or for the benefit of,
Borrower under this Agreement or any other Credit Document and all other
Obligations are made on the security of all of the Collateral. The limits on
outstanding Loans against any Loan are not intended and shall not be deemed to
limit in any way Lender’s security interest in, or other Liens on, any
Collateral.

 

  (b) Upon the occurrence and during the continuance of any Event of Default,
Lender may enforce this Agreement and the other Credit Documents independently
of any other remedy or security the Lender at any time may have or hold in
connection with the Loans, and it shall not be necessary for the Lender to
marshal assets or proceed against any Collateral on any order or to proceed upon
or against or exhaust any security or remedy before proceeding to enforce this
Agreement and the other Credit Documents.

 

  (c) The Lender’s rights under the Credit Documents shall be reinstated and
revived, and the enforceability of this Agreement and the other Credit Documents
shall continue, with respect to any amount at any time paid on account of the
Loan which thereafter shall be required to be restored or returned by the
Lender, all as though such amount had not been paid. The rights of the Lender
created or granted herein and the enforceability of this Agreement and the other
Credit Documents at all times shall remain effective to cover the full amount of
the Loan even though any security therefor, may be or hereafter may become
invalid or otherwise unenforceable.

 

31. USURY CEILING:

At no time shall any provision of this Agreement or other Credit Documents
obligate Borrower to make any payment of interest or other amount payable to the
Lender in an amount or calculated in excess of the highest applicable usury
ceiling (the “Maximum Rate”). In the event any interest is charged or received
by the Lender in excess of the Maximum Rate, Borrower acknowledges that the
amount or rate shall be deemed to have been adjusted with

 

42



--------------------------------------------------------------------------------

retroactive effect to the maximum amount or rate of interest, as the case may
be, so as not to be so prohibited by law or result in a receipt by the Lender of
interest at a criminal rate, the adjustment shall be effected, to the extent
necessary, as follows: (i) firstly, by reducing the amount or rate of interest
required to be paid to the Lender under this Agreement or the other Credit
Documents, and (ii) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid to the Lender that would constitute interest.

 

32. CONSENT TO JURISDICTION:

Borrower and the Lender hereby irrevocably submit, as explicitly requested and
elected by Borrower, to the exclusive jurisdiction of any United States Federal
Court or New York state court sitting in New York County (Manhattan), New York,
in any action or proceeding arising out of or relating to this Agreement or any
of the Credit Documents and Borrower and Lender hereby irrevocably agree that
all claims in respect of such action or proceeding may be heard and determined
in any such United States Federal Court or New York state court. Each Party
irrevocably consents to the service of any and all process in any such action or
proceeding brought in any court in or of the State of New York by the delivery
of copies of such process to it at the applicable addresses specified in
Paragraph 34(d) or by certified mail directed to such address or such other
address as may be designated by it in a notice to the other parties that
complies as to delivery with the terms of Paragraph 34(d). Nothing in this
Paragraph 32 shall affect the right of the Lender to serve process in any other
manner permitted by law or limit the right of the Lender to bring any such
action or proceeding against Borrower or any of its property in the courts with
subject matter jurisdiction of any other jurisdiction. Borrower irrevocably
waives any objection to the laying of venue of any such suit or proceeding in
the above described courts and specifically represents and warrants that such
jurisdiction has been chosen at the request of Borrower with full knowledge of
my increased expense and inconvenience thereof.

 

33. LAW OF NEW YORK:

This Agreement and, except where otherwise expressly specified therein to be
governed by local law, the other Credit Documents shall be governed by and
construed and enforced in accordance with the laws of the State of New York
(without regard to its conflict of laws provisions). Whenever possible each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under Applicable Laws, but if any provision of this
Agreement shall be prohibited by or invalid under Applicable Laws, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

34. GENERAL:

 

  (a) Reserved

 

  (b) The Security Agreements contain covenants, representations, warranties and
events of default to which Borrower shall be bound, in addition to any
covenants, representations, warranties and events of default herein contained.

 

43



--------------------------------------------------------------------------------

  (c) The terms and conditions of this Agreement shall not be merged in, and
shall survive, the execution of the Credit Documents. In the event of any
conflict or inconsistency between any provision of this Agreement and any of the
other Credit Documents, the provisions of this Agreement shall govern and
prevail.

 

  (d) All notices, requests, demands or other communications by the terms hereof
required or permitted to be given by one party to another shall be given in
writing by personal delivery or by facsimile transmission addressed to such
other party or delivered to such other party as follows:

 

  (i) to Borrower at:

Great Lakes Aviation, Ltd.

1022 Airport Parkway

Cheyenne, WY 82001

Attention: Michael Matthews, Vice President and Chief Financial Officer

Fax: (307) 432-7001

 

  (ii) To the Lender at:

Suite 4620, Bay Wellington Tower

Brookfield Place

P.O. Box 792

181 Bay Street

Toronto, ON M5J 2T3

Attention: COO

Facsimile: 416-941-9876

or at such other address or facsimile number as may be given by any of them to
the others in writing from time to time and such notices, requests, demands or
other communications shall be deemed to have been received when delivered, or,
if sent by facsimile transmission, on the date of transmission unless sent on a
day that is not a Business Day or after 5:00 p.m. (local time of the recipient)
on a Business Day, in which case it shall be deemed to have been received on the
next Business Day following the day of such transmission.

 

  (e)

Lender may, in its discretion, elect, from time to time, to receive certain
information, including reports, otherwise required by the terms of this
Agreement or the other Credit Documents (‘Reports”) from Borrower via electronic
mail transmission (“e-mail”). Lender may designate from time to time its e-mail
address to Borrower (the “Lender E-mail Address”). All e-mail transmissions of
Reports from Borrower shall contain the information as specified in this
Agreement and shall be formatted or displayed in an easily readable format.
Borrower will be solely responsible for the confidentiality of the contents of
e-mail transmissions during transmission to the Lender E-Mail Address. Borrower
will be responsible for the accuracy of all information provided to Lender via
e-mail transmission to the Lender E-mail Address, and any information so
received by

 

44



--------------------------------------------------------------------------------

  Lender will be deemed to have been submitted by and received from Borrower. In
the event of a failure of the transmission of the Reports, it is the
responsibility of Borrower to transmit the contents of any pending transmission
to Lender using an alternative method which is timely and in accordance with
this Agreement. Borrower agrees that, by sending Lender the Reports via e-mail
transmission, Borrower is certifying the truthfulness and accuracy in all
material respects of the Reports submitted each and every time Borrower sends
Lender the Reports. Borrower further agrees that, on each occasion when Borrower
send Lender e-mail transmission containing Reports, Borrower is warranting and
representing to Lender the truthfulness and accuracy in all material respects of
the representations and warranties relevant to that Report set forth in the
relevant Credit Document. Borrower consents to and represents that it is its
intent that by Borrower’s insertion of Borrower’s name in the subject line of
the transmitting e-mail, or on the Reports (including the header and/or the
certification line), Borrower intends such to constitute a legally binding and
enforceable signature of Borrower, and in all aspects the legal equivalent of
Borrower’s handwritten signature. Lender acknowledges and agrees that has
received and will receive material non-public information concerning Borrower
and agrees to use, and to cause all other persons to whom it delivers any such
information to use, such information in compliance with all relevant policies,
procedures and applicable requirements of law (including United States federal
and state securities laws and regulations.

 

  (f) Assignment/Participations.

 

  (i) The benefit of this Agreement may not be assigned by Borrower.

 

  (ii) With the prior written consent of Borrower (not to be unreasonably
withheld or delayed) Lender may, at any time and at its expense, assign the
whole or any part of its rights and obligations pursuant to this Agreement or
any of the Security Agreements or other Credit Documents to any Person, provided
that Borrower’s consent to any such assignment shall not be required at any time
that an Event of Default has occurred and remains outstanding. Borrower agrees,
at the expense of the Lender (including Borrower’s reasonable legal fees and
expenses) to enter into all such documents and assurances as may be necessary to
facilitate same.

 

  (iii) The Lender may disclose to potential or actual participants confidential
information regarding the Borrower (including, any such information provided by
the Borrower to the Lender); provided that such potential or actual participants
agree to keep such confidential information confidential and use it solely for
evaluation of an assignment or the administration of this Agreement and the
other Credit Documents and provided further that Borrower will be a third party
beneficiary of such agreement. The Lender shall not be liable for any disclosure
of confidential information made pursuant to this Paragraph 34(f).

 

45



--------------------------------------------------------------------------------

  (iv) Lender, in the ordinary course of its business and in accordance with
applicable law, may at any time after the Closing Date, sell to one or more
lenders or other entities (“Participants”) participating interests in the Loans,
the Loan Collateral or other security provided to Lender, or any other interests
of Lender under this Agreement or the other Credit Documents.

 

  (g) Reserved.

 

  (h) Time shall be in all respects of the essence hereof.

 

  (i) The Lender will not be considered to have waived compliance with or
amended any part of this Agreement or any obligations of Borrower hereunder or
under any other document unless such waiver or amendment is specifically set out
in writing. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it is given. The Lender shall
not be deemed to have waived compliance with any obligation of Borrower simply
because it does not exercise any of its rights or remedies immediately upon the
occurrence of a breach thereof.

 

  (j) No representation or warranty or other statement made by the Lender
concerning the Obligations shall be binding on the Lender unless made by it
herein or in writing as a specific amendment to this Agreement.

 

  (k) The Lender’s records constitute, in the absence of manifest error,
conclusive evidence of the indebtedness of Borrower to the Lender.

 

  (l) All financial or accounting determinations, reports and statements
provided for in this Agreement except where otherwise expressly noted shall be
made or prepared in accordance with GAAP applied in a consistent manner.

 

  (m) Borrower consents to the obtaining from any credit reporting agency or
from any Person or entity of such information as the Lender may require at any
time.

 

  (n) This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery by facsimile or by electronic transmission in
portable document format (PDF) of an executed counterpart of this Agreement is
as effective as delivery of an originally executed counterpart of this
Agreement.

 

35. COMPLIANCE WITH CAPE TOWN TREATY; RECORDATION WITH THE INTERNATIONAL
REGISTRY. Without limiting any other terms or conditions of this Agreement,
Borrower agrees as follows, all of which shall be undertaken at Borrower’s sole
expense:

 

46



--------------------------------------------------------------------------------

  (a) If not completed previously, prior to the closing and funding of any loan
hereunder, Borrower shall register and be approved as a “Transacting User
Entity” with the International Registry.

 

  (b) Prior to the closing and funding of any loan hereunder, Borrower shall
take any and all such action, and shall execute and deliver such instruments,
documents and certificates, as Lender may require in order to accurately
register and timely record the respective interests of Borrower and Lender in
the Eligible Fleet Equipment with the International Registry pursuant to the
Cape Town Treaty, such interests to be searchable in the International Registry
to the satisfaction of the Lender, and with the FAA pursuant to the Act,
including, without limitation, providing such consents (and does hereby consent)
as may be required to permit Lender to give effect to the timely registration
and recordation with the International Registry of the respective interests of
Borrower and Lender in the Eligible Fleet Equipment.

 

  (c) Upon Lender’s request, Borrower shall execute and deliver to Lender a
fully completed and originally executed Irrevocable De-Registration and Export
Request Authorization (“IDERA”), in the form acceptable to Lender in its sole
and absolute discretion, which lender may file with the FAA upon an Event of
Default.

 

  (d) Borrower shall take any and all such action, and shall execute and deliver
such instruments, documents and certificates, and hereby consents to any
applicable International Registry registrations as Lender may require in order
to maintain the registration and recordation of the respective interests of
Borrower and Lender in the Equipment with the International Registry pursuant to
the Cape Town Treaty and with the FAA pursuant to the Act.

 

35. ORAL AGREEMENTS.

THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

47



--------------------------------------------------------------------------------

36. RELEASE.

BORROWER ON BEHALF OF ITSELF AND ITS SHAREHOLDERS, DIRECTORS, OFFICERS,
EMPLOYEES, AFFILIATES, AGENTS AND ASSIGNS HEREBY WAIVES, DISCHARGES AND FOREVER
RELEASES LENDER, LENDER’S EMPLOYEES, OFFICERS, DIRECTORS, AFFILIATES, ATTORNEYS,
STOCKHOLDERS AND SUCCESSORS AND ASSIGNS, FROM AND OF ANY AND ALL CLAIMS, CAUSES
OF ACTION, DEFENSES, COUNTERCLAIMS OR OFFSETS AND/OR ALLEGATIONS BORROWER MAY
HAVE OR MAY HAVE MADE OR WHICH ARE BASED ON FACTS OR CIRCUMSTANCES ARISING AT
ANY TIME UP THROUGH AND INCLUDING THE DATE OF THIS AGREEMENT, WHETHER KNOWN OR
UNKNOWN, AGAINST ANY OR ALL OF LENDER, LENDER’S EMPLOYEES, OFFICERS, DIRECTORS,
AFFILIATES, ATTORNEYS, SHAREHOLDERS AND SUCCESSORS AND ASSIGNS.

 

37. WAIVER OF JURY TRIAL.

BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY AND HAS CONSULTED WITH
COUNSEL OF ITS CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER CREDIT
DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

48



--------------------------------------------------------------------------------

The undersigned hereby acknowledge and agree to the foregoing as of the date
first written above.

 

“BORROWER” Great Lakes Aviation, Ltd By:  

/s/ Michael O. Matthews

Its:  

Chief Financial Officer

 

LENDER:

 

CALLIDUS CAPITAL CORPORATION

By:

 

/s/ David Reese

Its:

 

 

By:

 

/s/ Jim Riley

Its:

 

 

[Signature Page to Loan Agreement]

 

49



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 18(a)(i):    Secured Indebtedness Paid at Closing Schedule 19(d):   
Cash Management Accounts Schedule 20(a):    Significant Shareholders Schedule
20(b):    Related Party Transactions Schedule 20(e):    Intellectual Property
Schedule 20(g):    Defaults and Judgments Schedule 20(j):    Permits Schedule
20(k):    Permitted Debt and Permitted Liens Schedule 20(p):    ERISA Matters
Schedule 20(q):    Collective Bargaining Agreements Schedule 20(t):   
Environmental Disclosures Schedule 20(v):    Material Contracts Schedule 20(w):
   EAS Program Contracts Schedule 20(x):    Eligible Fleet Equipment
Schedule 22(b)(x):    Collateral Locations

 

50